Exhibit 10.1

 

Execution Copy

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(B)4, AND 240.24B-2

 

COLLABORATION AND LICENSE AGREEMENT

 

between

 

REGULUS THERAPEUTICS INC.

 

And

 

SANOFI-AVENTIS

 

--------------------------------------------------------------------------------


 

COLLABORATION AND LICENSE AGREEMENT

 

THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is made and entered
into this June 17, 2010 (the “Effective Date”), by and between SANOFI-AVENTIS, a
French Corporation (“Sanofi”) having a place of business at 174, avenue de
France, 75013, Paris, France, registered in the Paris Trade and Company Register
under no. 395 030 844, and REGULUS THERAPEUTICS INC., a Delaware Corporation
(“Regulus”) having a place of business at 1896 Rutherford Road, Carlsbad,
California 92008.  Sanofi and Regulus each may be referred to herein
individually as a “Party,” or collectively as the “Parties.”

 

WHEREAS, Regulus possesses certain patent rights, know-how and technology with
respect to therapeutic microRNA Compounds;

 

WHEREAS, Regulus and Sanofi each desire to collaborate (the “Collaboration”) to
conduct a Research Program to identify one or more Licensed Compounds for a
limited number of Collaboration Targets for Sanofi to advance into human
clinical trials and ultimately Commercialize as Products; and

 

WHEREAS, Sanofi will have exclusive rights to Licensed Compounds and Products
arising from the Research Program and (unless otherwise specified in the R&D
Plan) will be solely responsible for the clinical development and
Commercialization of Products worldwide, in each case on the terms set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the Parties do hereby agree as follows.

 

ARTICLE 1

 

DEFINITIONS

 

The terms used in this Agreement with initial letters capitalized, whether used
in the singular or the plural, will have the meaning set forth in APPENDIX 1, or
if not listed in APPENDIX 1, the meaning designated in places throughout the
Agreement.

 

ARTICLE 2

 

GRANT OF RIGHTS; EXCLUSIVITY

 

Section 2.1            License Grants to Sanofi.  Subject to the terms and
conditions of this Agreement, Regulus hereby grants to Sanofi a worldwide,
royalty-bearing, exclusive license, with the right to grant sublicenses as set
forth in Section 2.2 below, under the Regulus Know-How and Regulus Patents to
Research, Develop, make, have made, use, gain Approval, Commercialize, sell,
offer for sale, have sold, export and import Licensed Compounds and Products in
the Product Field.

 

Section 2.2            Sublicenses.  The licenses granted to Sanofi under
Section 2.1 are sublicensable only in connection with a sublicense of a Licensed
Compound or Product to any

 

--------------------------------------------------------------------------------


 

Affiliate of Sanofi or to any Third Party, in each case to Research Develop,
make, have made, use, gain Approval, Commercialize, sell, offer for sale, have
sold, export and import Licensed Compound or Product in the Product Field in
accordance with the terms of this Agreement.

 

Section 2.3            Exclusivity.

 

2.3.1       During the [***] Research Term, and at any time thereafter during
the Research Term when Sanofi still has [***], Regulus agrees that it will not
work independently of this Agreement for any Third Party (including the grant of
any license to any Third Party) to discover, research, develop and/or
commercialize [***] in the Target Field or products containing such microRNA
Compounds in the Target Field.  For clarity, Regulus may (i) conduct its own
internal research in the Target Field, subject to Section 3.6; and (ii) work
independently of this Agreement for any Third Party (including the grant of any
license to any Third Party) to discover, research, develop and/or commercialize
microRNA Compounds that target or mimic microRNAs that are not Collaboration
Targets so long as such work is [***] outside the Target Field.

 

2.3.2       During the Research Term if Sanofi [***] and except as otherwise
permitted under Section 3.6.5, Regulus agrees that it will not work
independently of this Agreement for any Third Party (including the grant of any
license to any Third Party) to discover, research, develop and/or commercialize
(i) with respect to Collaboration Targets that the Parties are approaching with
a microRNA Antagonist, microRNA Compounds that are [***] such Collaboration
Target; and (ii) with respect to Collaboration Targets that the Parties are
approaching with a microRNA Mimic, microRNA Compounds with a [***] as the
applicable Collaboration Target that are [***] such Collaboration Target.

 

2.3.3       After the Research Term and except as otherwise permitted under
Section 3.6.5, on a Collaboration Target-by-Collaboration Target basis, so long
as the exclusive license granted to Sanofi under Section 2.1 is in effect and
subject to the limitations set forth in Section 2.4 below, Regulus agrees that
it will not work independently of this Agreement for any Third Party (including
the grant of any license to any Third Party) to discover, research, develop
and/or commercialize (i) with respect to Collaboration Targets that are the
subject of the exclusive license under Section 2.1 where the applicable Product
contains a microRNA Antagonist, microRNA Compounds that are [***] such
Collaboration Target; and (ii) with respect to Collaboration Targets that are
the subject of the exclusive license under Section 2.1 where the applicable
Product contains a microRNA Mimic, microRNA Compounds with a [***] as the
applicable Collaboration Target that are [***] such Collaboration Target.

 

2.3.4       During the [***] Research Term, Sanofi agrees that it will not work
independently of this Agreement in collaboration with any Third Party (including
the grant of any license to or from any Third Party) to discover, research,
develop and/or commercialize [***] in the Target Field; provided, however, that
at anytime, and from time to time, Sanofi may collaborate with (i) any Third
Party (including the grant of any license to or from any Third Party) to
discover, research, develop and/or commercialize any microRNA Compound for which
an [***] a Third Party, independently of Sanofi, or (ii) any academic or other
non-commercial research institution.

 

2

--------------------------------------------------------------------------------


 

2.3.5       During [***], on a Collaboration Target-by-Collaboration Target
basis, so long as the exclusive license granted to Sanofi under Section 2.1 is
in effect, Sanofi agrees that it will not work independently of this Agreement
in collaboration with any Third Party (including the grant of any license to or
from any Third Party) to discover, research, develop and/or commercialize
(i) with respect to Collaboration Targets that are the subject of the exclusive
license under Section 2.1 where the applicable Product contains a microRNA
Antagonist, microRNA Compounds that [***] such Collaboration Target; and
(ii) with respect to Collaboration Targets that are the subject of the exclusive
license under Section 2.1 where the applicable Product contains a microRNA
Mimic, microRNA Compounds with a [***] as the applicable Collaboration Target
that are [***] such Collaboration Target.

 

Section 2.4            License Conditions; Limitations.

 

2.4.1       If Sanofi fails to meet any of its obligations under Section 3.5.1
and Section 6.2, and such failure rises to the level of a material breach of
this Agreement, then Regulus will have the termination rights set forth in
Section 9.3.

 

2.4.2       If Sanofi fails to meet its obligations to use Commercially
Reasonable Efforts under ARTICLE 5 for a particular Licensed Compound or
Product, Regulus will have the termination rights set forth in Section 9.4.

 

2.4.3       The license and exclusivity granted under Section 2.1 and
Section 2.3 are subject to and limited by the (i) Existing Regulus Agreements
and (ii) [***], solely to the extent Regulus has, prior to the Effective Date,
[***].

 

2.4.4       Without limiting this Section 2.4, Regulus’ ability to conduct
research and development on [***], and Regulus’ ability to grant Sanofi a
license under Section 2.1 to Develop and Commercialize [***], is limited by, and
subject to, the terms of the [***].  Regulus will use commercially reasonable
efforts (and will [***]) to secure the right to conduct research and development
on [***] under the R&D Plan, and grant Sanofi a license under Section 2.1 to
Develop and Commercialize Licensed Compounds that are [***] to the fullest
extent contemplated by this Agreement.

 

2.4.5       Without limiting this Section 2.4, Regulus’ ability to conduct
research and development on microRNA Compounds [***], and Regulus’ ability to
grant Sanofi a license under Section 2.1 to Develop and Commercialize microRNA
Compounds [***] is limited until the date [***] (the [***] which in no event
shall be later than [***], as in effect on the Effective Date.  Subject to the
preceding sentence, Regulus will secure the right to grant Sanofi a license
under Section 2.1 to Develop and Commercialize Licensed Compounds [***] to the
fullest extent contemplated by this Agreement.  The fact that Sanofi has been,
or will be granted any rights by Regulus [***]shall be deemed Sanofi
Confidential Information [***].

 

2.4.6       Subject to Section 2.3, Regulus retains the right to grant Permitted
Licenses.

 

2.4.7       The [***] granted to Sanofi under [***] is subject to [***]
(including for the avoidance of doubt the [***] obligation [***] to provide
reports in accordance [***], and to keep records as set forth in Article 10 of
[***], provided that Regulus agrees to directly comply

 

3

--------------------------------------------------------------------------------


 

with the reporting obligations under the [***] Agreement with respect to
progress of research and development.  To the extent necessary to comply with
the reporting obligations under the [***] Agreement, Sanofi agrees to provide
Regulus with reports of Sanofi’s progress through the JSC for so long as the JSC
in place, and thereafter as reasonably requested by Regulus, in each case, at
intervals and with reasonable lead-times reasonably necessary for Regulus to
comply with the [***].  Based on the information reported by Sanofi pursuant to
the preceding sentence, Regulus will prepare the necessary reports and submit
them to [***].  However, if [***] insists that Sanofi provide written progress,
Sanofi agrees to do so.  The parties shall cooperate in good faith to facilitate
compliance with the Existing Regulus Agreements.  Notwithstanding the foregoing,
Regulus shall make a good faith effort to [***] so that the [***] of the [***]
the reporting obligations that Sanofi has to Regulus under this Agreement.

 

ARTICLE 3

 

COLLABORATION

 

Section 3.1            Objective.  The Parties will collaborate in carrying out
a program to discover and preclinically develop Licensed Compounds (as further
provided for in the R&D Plan, the “Research Program”), for the clinical
Development and Commercialization of such Licensed Compounds by Sanofi as
Products.

 

Section 3.2            R&D Plan.  The Research Program will be carried out in
accordance with a written research and development plan (the “R&D Plan”).  The
initial R&D Plan that has been agreed to by the Parties as of the Effective Date
is attached as APPENDIX 8 hereto.  The purpose of the R&D Plan is to detail the
responsibilities and activities of Regulus and Sanofi with respect to carrying
out the Research Program.  The R&D Plan will include a description of the
specific activities to be performed by the Parties in support of the Research
Program and projected timelines for completion of such activities.  The R&D
Plan, including the definition of Development Candidate, the Development
Candidate selection criteria, and the Target Product Profile, may be amended
with the approval of the JSC (with the Senior Representative of Sanofi having
the final decision in the case of a dispute between the Parties over such
matters, except as set forth in the JSC Charter).  The R&D Plan will be updated
and amended from time to time, but at least annually.  In addition, at the time
a Development Candidate is designated, the JSC will meet to update the R&D Plan
to implement the Manufacturing Technology transfer under Section 4.3 and to
secure supply of API to support Phase 1 Trials, the cost of which will be
[***].  If the Parties cannot agree to updates or amendments to the R&D Plan,
the Parties will first pursue the dispute resolution provisions of the JSC
Charter and thereafter follow the provisions of Section 13.4.

 

Section 3.3            Research Term.

 

3.3.1       The Research Program will be carried out during the period following
the Effective Date and ending on the third anniversary of the Effective Date
unless extended pursuant to Section 3.3.2 (such period, including any extensions
pursuant to Section 3.3.2, the “Research Term”).

 

4

--------------------------------------------------------------------------------


 

3.3.2       Sanofi will have the option to extend the Research Term for [***]
additional [***] periods, such that the Research Term may be extended through
the [***] Effective Date.  For any extension of the Research Term, the JSC will
amend and restate the R&D Plan as necessary, subject to the provisions of the
JSC Charter.

 

3.3.3       In order to exercise its option under Section 3.3.2 to extend the
Research Term, Sanofi must provide Regulus a written notice exercising Sanofi’s
right to extend the Research Term at least [***] prior to the scheduled
expiration of the Research Term.  If Sanofi does not timely provide such written
notice, the Research Term will end when scheduled.  In addition, no earlier than
the [***] day prior to the scheduled expiration of the Research Term, Regulus
may request in writing from Sanofi a nonbinding, good faith indication of
whether or not Sanofi intends to extend the Research Term.  In such event,
Sanofi will provide such nonbinding, good faith indication to Regulus at least
[***] days prior to the scheduled expiration of the Research Term.

 

Section 3.4            Joint Steering Committee.  The Parties will establish and
maintain a joint steering committee (the “JSC”) to oversee the conduct of the
Research Program, including, but not limited to approving any changes to the R&D
Plan.  The JSC will be established, operated and governed in accordance with the
policies and procedures set forth in APPENDIX 4 attached hereto (the “JSC
Charter”).  The JSC Charter may be amended with the unanimous approval of the
JSC members.  As needed, the JSC will establish subcommittees and working groups
that will report to the JSC to further the objectives of the Research Program. 
The JSC and any subcommittees and working groups established by the JSC will
automatically dissolve at the end of the Research Term.

 

Section 3.5            Research Program Staffing; Funding; and Resources. 
Regulus will dedicate Regulus employees during the Research Term to perform
activities in support of and in accordance with the then-current R&D Plan.

 

3.5.1       Regulus will invoice Sanofi on or after the Effective Date for, and
Sanofi will pay Regulus, an irrevocable, non-creditable and nonrefundable
payment of [***] to support Regulus’ work under the Research Program for [***]
the Research Term.  Regulus will invoice Sanofi on or after the [***] of the
Effective Date and on or after each subsequent anniversary of the Effective Date
during the Research Term (including any extension under Section 3.3.2) for, and
Sanofi will pay Regulus, an irrevocable, non-creditable and nonrefundable
payment of [***] to support Regulus’ work under the Research Program for such
year.  Regulus will invoice Sanofi for each such payment and Sanofi will pay
each such invoice in accordance with Section 6.13.

 

3.5.2       Except for the payments under Section 3.5.1 above, Regulus will bear
all costs, including costs related to research supplies, consumables and
animals, in performing its obligations under the R&D Plan.  In accordance with
the foregoing, if the JSC determines that any of Regulus’ obligations under the
R&D Plan could be performed better, or faster by Sanofi, then Sanofi shall have
the opportunity to perform such work subject to [***] on a scope of work and
budget, consistent with [***] require to perform the same; and Regulus will pay
Sanofi for such work in accordance with such budget.  For clarity, Regulus will
perform, and bear all costs of performing, all IND-Enabling Studies to the
extent required by the FDA to support the IND

 

5

--------------------------------------------------------------------------------


 

for the Target Product Profile that was approved by the JSC prior to the start
of such IND-Enabling Studies.

 

3.5.3       Regulus shall commit the necessary resources to use commercially
reasonable efforts to (a) provide Sanofi with a [***] microRNA targets in [***]
Fibrosis [***] by [***], (b) [***] no later than [***], and (c) receive [***]
for Licensed Compounds during [***]; in each case consistent with the R&D Plan.

 

Section 3.6            Collaboration Targets.  Sanofi will have a license under
Section 2.1 for up to four microRNAs (including Mir-21 as of the Effective Date)
designated by Sanofi in accordance with Section 3.6.1 below, for research and
development under the R&D Plan (each such designated microRNA is a
“Collaboration Target”); provided, however, that in order to be eligible for
designation by Sanofi as a Collaboration Target, a microRNA must be associated
with the Target Field, as demonstrated by any one or more of the following:
(1) a publication in a peer-reviewed journal; (2) a data set generated by
Regulus and/or Sanofi as part of the Research Program; (3) inclusion in Regulus’
internal list(s) of microRNAs it accepts as being associated with the Target
Field (which list(s) will be shared with Sanofi as described below in this
Section); or (4) any other data set that the JSC unanimously accepts (in each
case, “Associated”); and provided, further, that the Parties hereby acknowledge
and agree that Mir-21 is Associated with the field of Fibrosis.  At each JSC
meeting (including the initial meeting to be held promptly following the
Effective Date), Regulus will provide an update to Sanofi regarding all material
results of Regulus’ research and discovery efforts in the Target Field,
including the identity of each microRNA (excluding any microRNA that is
encumbered by the [***]) that is the subject of Regulus’ efforts in the Target
Field.  To this end, the Parties agree to hold an audio or video teleconference
meeting of the JSC within 10 Business Days after the Effective Date and the
initial face-to-face meeting of the JSC within eight (8) weeks after the
Effective Date.  At least one Collaboration Target must be [***] with the [***]
and at least one Collaboration Target must be [***]with the [***] Fibrosis.  The
Collaboration Targets, including whether they are [***] with the Target Field,
and whether Sanofi’s rights for such Collaboration Target are for a microRNA
Antagonist or a microRNA Mimic will be listed on APPENDIX 6, which may be
updated from time to time by the Parties in accordance with this Section 3.6. 
Sanofi may designate up to four Collaboration Targets at any time during the
Research Term; provided, however, that if Sanofi wishes to designate a
Collaboration Target after the [***], Sanofi must first have extended the
Research Term for at least [***] in accordance with Section 3.3.2.  During the
Research Term, Regulus shall use Commercially Reasonable Efforts to identify and
validate microRNAs as Associated with the Target Field in accordance with the
R&D Plan.

 

3.6.1       Designating Collaboration Targets.  As of the Effective Date, Sanofi
has designated Mir-21 as a Collaboration Target in Fibrosis to approach with a
microRNA Antagonist.  If during the Research Term there are less than four
Collaboration Targets, Sanofi may designate a new microRNA as a Collaboration
Target by providing Regulus with a written notice (the “Request Notice”) of the
microRNA it wishes to designate as a Collaboration Target (the “Proposed
Target”).  The Request Notice will include the microRNA name and the miRBase
Accession Number, whether Sanofi believes the Proposed Target is Associated with
the Target Field, and whether Sanofi wants to approach such Proposed Target with
a microRNA Antagonist or a microRNA Mimic.  Within 15 Business Days of receipt
of the Request Notice, Regulus will give Sanofi written notice (i) stating if
any of the criteria set forth in clauses (a), (b)

 

6

--------------------------------------------------------------------------------


 

or (c) below applied to such Proposed Target at the time of Regulus’ receipt of
the Request Notice (or otherwise confirming that such Proposed Target is
available); and (ii) only if none of clauses (a), (b) or (c) below applied to
such Proposed Target at the time of Regulus’ receipt of the Request Notice,
disclosing all relevant Existing Regulus Agreements and Future Regulus
Agreements and the [***] and other potential encumbrances known by Regulus and
related to the Proposed Target (“Target Encumbrances”).  If, and only if, at the
time of Regulus’ receipt of the Request Notice, the Proposed Target:

 

(a)           is the subject of [***] an exclusive license granted by Regulus to
a Third Party that would prohibit Regulus from collaborating with Sanofi under
this Agreement or from granting a license under Section 2.1 with respect to the
Proposed Target;

 

(b)           is not [***] with the [***]; or

 

(c)           has been approved in accordance with [***] procedures,
consistently applied to [***] research programs, as an [***] research program
[***] with committed resources, as reflected in the minutes of the proceedings
of [***].  For purposes of this paragraph, “[***]” means the [***] responsible
for approving the commitment of resources to an [***];

 

then, and only then, in each case, the Proposed Target will be rejected and will
not become a Collaboration Target.  If the Proposed Target is rejected, Sanofi
can request another microRNA in accordance with the terms of this
Section 3.6.1.  If the Proposed Target is not rejected, the Proposed Target will
become a Collaboration Target upon payment by Sanofi to Regulus of the
applicable target designation milestone under Section 6.3; provided, however,
that if the Proposed Target has any Target Encumbrances (and Regulus has
disclosed such Target Encumbrances to Sanofi), before such Proposed Target can
become a Collaboration Target, Sanofi must agree in writing (within 30 days of
receiving from Regulus the description of such Target Encumbrances and subject
to the allocations set forth in Section 6.8) to assume all applicable Target
Encumbrances for such Proposed Target.  Whenever a microRNA becomes a
Collaboration Target, the JSC will promptly update the R&D Plan and the Parties
will promptly update APPENDIX 6 to add the new Collaboration Target and specify
whether the Collaboration Target is [***], and whether Sanofi’s rights for such
Collaboration Target will be related to a microRNA Antagonist or a microRNA
Mimic.  If the Parties have a dispute whether a Proposed Target is [***], such
dispute will be resolved by an Expert Panel in accordance with Section 13.4.5. 
For clarity, Sanofi may designate both a microRNA Antagonist and a microRNA
Mimic for the same microRNA under this Section 3.6.1, but the microRNA
Antagonist and the microRNA Mimic will each count as a separate Collaboration
Target.

 

3.6.2       Right of Substitution.  At any time during the Research Term and
subject to the procedures set forth below, by written notice to Regulus, Sanofi
may substitute a new microRNA for an existing Collaboration Target; provided
that:

 

(a)           unless unanimously agreed by the JSC, Sanofi may not substitute a
Collaboration Target during the first [***] months following the applicable
Request Notice for such Collaboration Target;

 

7

--------------------------------------------------------------------------------


 

(b)           Sanofi may only substitute Collaboration Targets for which Regulus
has not generated a microRNA Compound satisfying the Development Candidate
selection criteria set out in the R&D Plan, within [***] months of the
applicable Request Notice for such microRNA;

 

(c)           Sanofi may not substitute a Collaboration Target if Regulus has
[***] for a Licensed Compound targeting or mimicking such Collaboration Target;

 

(d)           Sanofi may not substitute another microRNA for Mir-21, unless
Regulus has not [***] for a Mir-21 Compound by [***]; and

 

(e)           Sanofi may not make more than [***] such substitutions under this
Section 3.6.2(e) during the Research Term, provided that if Sanofi extends the
Research Term until the [***] anniversary of the Effective Date pursuant to
Section 3.3.2, then the maximum number of substitutions under this Section 3.6.2
that Sanofi may make during the Research Term as so extended shall be [***]. 
Notwithstanding the foregoing, the JSC may unanimously agree to make a
Collaboration Target substitution, in which event such substitution shall not
count toward the applicable maximum number of substitutions set forth in the
preceding sentence.

 

If Sanofi elects to substitute a Collaboration Target under this Section 3.6.2,
then Sanofi will provide written notice to Regulus, which written notice shall
include a proposed new microRNA for consideration (including its name, the
miRBase accession number for the proposed microRNA, and whether such microRNA is
Associated with [***] Fibrosis) as a new Collaboration Target.  Regulus shall
approve or reject such proposed substitution microRNA in accordance with the
criteria on which a Proposed Target becomes a Collaboration Target as set forth
in Section 3.6.1.  Any microRNA that is substituted-out of the Research Program
will no longer be considered a Collaboration Target and Regulus’ obligations
under this Agreement with respect to such substituted-out microRNA (including
but not limited to Section 2.3) will terminate.  For purposes of clarity, Sanofi
will not have to pay an additional target designation milestone under
Section 6.3 for a replacement Collaboration Target under this Section 3.6.2.

 

3.6.3       Confidentiality.  The fact that Sanofi has designated a particular
microRNA as a Collaboration Target is Sanofi Confidential Information.  The fact
that Regulus has rejected a particular microRNA under Section 3.6.1 is Regulus
Confidential Information.

 

3.6.4       End of Research Term.  Upon the expiration of the Research Term,
(a) Regulus will not be obligated to continue to perform work under the Research
Program; (b) Sanofi may not designate any additional (or substituted)
Collaboration Targets under Section 3.6; and (c) subject to Regulus’ obligations
under Section 2.3, Regulus will [***] any data generated under the R&D Plan for
any microRNA that is not a Collaboration Target, including any microRNA Compound
antagonizing or mimicking such microRNA.

 

3.6.5       Sanofi Option for other microRNA Compounds.  Subject to Section 2.3,
3.6.1 and 3.6.2, Regulus may work independently of this Agreement for itself on
a microRNA Compound which targets or mimics a Collaboration Target, which
microRNA Compound Sanofi would otherwise not have a license to Develop or
Commercialize under Section 2.1 (any such microRNA Compound, an “Optional
Compound”).  If at any time during

 

8

--------------------------------------------------------------------------------


 

the Term, Regulus identifies an Optional Compound as a candidate for initiation
of IND-Enabling Studies, then Sanofi shall have the option (the “Option”) to
receive an exclusive royalty-bearing license to Develop and Commercialize such
Optional Compound, as follows:

 

(a)           Regulus shall notify Sanofi in writing with the details of such
Optional Compound, including but not limited to any available pre-clinical data
and the development costs to-date, (i) within [***] of the identification of an
Optional Compound as a candidate for initiation of IND-Enabling Studies (the
“First Option Notice”) and (ii) if the Option has not yet been exercised,
between [***] and [***] prior to the filing of an IND for such Optional Compound
(the “Second Option Notice”).

 

(b)           Sanofi may exercise the Option under either the First Option
Notice or the Second Option Notice solely by written notice to Regulus (each an
“Exercise Notice”); provided that if Sanofi exercises the Option pursuant to the
First Option Notice it must provide Regulus with an Exercise Notice within [***]
after Sanofi’s receipt of the First Option Notice, and if Sanofi exercises the
Option pursuant to the Second Option Notice it must provide Regulus with an
Exercise Notice within [***]  after the filing of the IND for such Optional
Compound (the end of each such [***]  period, a “Second Option Expiration
Date”).

 

(c)           If Sanofi exercises the Option under the First Option Notice
within the applicable time period specified in Section 3.6.5(b), then Sanofi
shall, in accordance with [***] (i) $[***], (ii) an [***] to [***] specific to
such Optional Compound [***] prior to the date of the First Option Notice,
(iii) [***] of any [***] in [***] of [***] of [***] and in [***] of [***]by such
Optional Compound after Sanofi exercises an Option with respect to such Optional
Compound, and (iv) [***]  on [***] by such Optional Compound after Sanofi
exercises an Option with respect to such Optional Compound at the [***] in [***]
of [***] of Section 6.5 with the provisions of Sections [***] through [***]
applying mutatis mutandis.

 

(d)           If Sanofi exercises the Option under the Second Option Notice
within the applicable time period specified in Section 3.6.5(b), then Sanofi
shall, in accordance with [***] (i) [***] (ii) an [***] to [***] specific to
such Optional Compound [***] prior to the date of the First Option Notice,
(iii) [***] of any [***] in [***] of [***] of [***] and in [***] of [***] by
such Optional Compound after Sanofi exercises an Option with respect to such
Optional Compound, and (iv) any [***] on [***] by such Optional Compound after
Sanofi exercises an Option with respect to such Optional Compound at [***] in
[***] of [***] of [***] with the provisions of Sections [***] through [***]
applying mutatis mutandis.

 

(e)           If Sanofi does not exercise an Option by the applicable Second
Option Expiration Date, then (i) the applicable Option will expire,
(ii) Sanofi’s rights (and Regulus’ obligations) under this Section 3.6.5 with
respect to the applicable Optional Compound will terminate, and
(iii) notwithstanding Section 2.3, Regulus may Develop and Commercialize the
applicable Optional Compound on its own or with a Third Party (including
granting of a license to a Third Party to Develop and Commercialize such
Optional Compound).

 

Section 3.7            Research Program Records.  Each Party and its contractors
will maintain complete and accurate records of all work conducted in the
performance of the Research Program and all results, data, inventions and
developments made in the performance of

 

9

--------------------------------------------------------------------------------


 

the Research Program.  Such records will be in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes.  Upon
reasonable prior written notice, Regulus will provide Sanofi the right to
inspect such records, and will provide copies of all requested records, to the
extent reasonably required for the performance of Sanofi’s rights and
obligations under this Agreement.  Upon reasonable prior written notice, and
solely with respect to Discontinued Products, Sanofi will provide Regulus the
right to inspect such records, and will provide copies of all requested records,
to the extent reasonably required for the performance of Regulus’ rights and
obligations under this Agreement.  In each case, each Party will maintain such
records and the information it receives from the other Party in confidence in
accordance with Article 7 hereof and will not use such records or information
except to the extent otherwise permitted by this Agreement.

 

Section 3.8            Disclosure of Results of Research Program.  The results
of all work performed by the Parties as part of the Research Program will be
promptly disclosed to the other Party in a reasonable manner as such results are
obtained.  In addition, Regulus will periodically provide Sanofi with written
reports of the work performed under the Research Program and the results
achieved by Regulus.  Regulus and Sanofi will provide reports and analyses at
each JSC meeting, and more frequently on reasonable request by the JSC,
detailing the current status of the Research Program.  The results, reports,
analyses and other information regarding the Research Program disclosed by one
Party to the other Party pursuant hereto may be used only in accordance with the
rights granted and other terms and conditions under this Agreement.  Upon
reasonable request by Sanofi, Regulus will provide Sanofi with additional data,
results and other information with respect to the work performed by Regulus in
the performance of the Research Program.  Any reports required, excluding
reports needed for submission to a Regulatory Agency, under this Section 3.8 may
take the form of and be recorded in minutes of the JSC that will contain copies
of any slides relating to the results and presented to the JSC. Reports needed
to support regulatory submissions and updates to a Regulatory Agency will be
provided in a timely manner and in a format as agreed upon by the JSC.

 

Section 3.9            Research Efforts; Resources, Scientific Manner.  Each
Party will use Commercially Reasonable Efforts to perform the Research Program,
including its responsibilities under the R&D Plan.

 

3.9.1       Throughout the Research Term, Regulus will assign no less than the
number of qualified scientists specified in the R&D Plan to perform the work set
forth in the then-applicable R&D Plan.  The mixture of skills and levels of such
employees will be appropriate to the scientific objectives of the Research
Program.

 

3.9.2       Each Party will maintain laboratories, offices, administrative
support and all other facilities at its own expense and risk necessary to carry
out its responsibilities under the R&D Plan.  Each Party agrees to make its
employees reasonably available at their respective places of employment to
consult with the other Party on issues arising during the performance of the
Research Program.  Sanofi and Regulus will cooperate with each other in carrying
out the Research Program, and each Party will contribute its relevant know-how
and experience necessary to carry out the Research Program.

 

10

--------------------------------------------------------------------------------


 

3.9.3       The Research Program will be conducted by each Party in good
scientific manner, and in compliance with all applicable GCP, GLP and GMP, and
applicable legal requirements, to attempt to achieve efficiently and
expeditiously the Objectives of the Research Program.  Each Party will comply
with all Applicable Laws, in the performance of work under this Agreement.

 

3.9.4       Regulus will not perform any of its obligations under the R&D Plan
through one or more subcontractors or consultants, without the prior written
approval of Sanofi, such approval not to be unreasonably withheld; except that
Regulus may (i) enter Permitted Licenses; and (ii) engage consultants and
subcontractors in the ordinary course that generally support Regulus’ research
and development infrastructure, provided that (a) each such consultant and
subcontractor agrees in writing to assign to Regulus all Know-How and Patents
conceived made or reduced to practice in performing services for Regulus, and
(b) Regulus will solely bear any costs associated with Regulus’ use of such
consultants and subcontractors.  Sanofi will promptly notify Regulus regarding
any Third Party Sanofi uses to conduct research under the R&D Plan or that
Sanofi transfers Compounds or Products to, including identifying such Third
Party.

 

Section 3.10         Materials Transfer.  In order to facilitate the Research
Program, either Party may provide to the other Party certain materials for use
by the other Party in furtherance of the Research Program.  All such materials
will be used by the receiving Party in accordance with the terms and conditions
of this Agreement solely for purposes of performing its rights and obligations
under this Agreement, and the receiving Party will not transfer such materials
to any Third Party unless expressly contemplated by this Agreement or upon the
written consent of the supplying Party.

 

Section 3.11         Pharmacovigilance; Safety Database.  Prior to IND transfer,
designated staff from the respective Headquarter Pharmacovigilance Department
shall be requested by the Joint Steering Committee to establish a detailed
Safety Data Exchange Agreement (“SDEA”) for the Licensed Products to be in place
prior to Sanofi starting any clinical development.  Notwithstanding the
foregoing, the Parties agree to the following principles:

 

3.11.1     Sanofi will establish the global safety database for the Licensed
Compounds/Products that will be used for regulatory reporting and responses to
safety queries from Regulatory Authorities.  For that purpose, Regulus will
promptly transfer all safety information regarding the Licensed Compounds or
Products, including, if applicable, adverse events, and drug exposure during
pregnancy data that it has regarding the Licensed Compounds or Products to
Sanofi for entry into the global safety database upon request from Sanofi.  The
timelines, format and content of such transfer shall be agreed in the SDEA.

 

3.11.2     Regulus maintains a database that includes information regarding the
safety and tolerability of its drug compounds, individually and as a class,
including information discovered during pre-clinical and clinical development
(the “Regulus Database”).

 

3.11.3     Safety Monitoring.  In an effort to maximize understanding of the
safety profile and pharmacokinetics of Regulus compounds, after IND Approval,
Sanofi will cooperate with Regulus and forward safety information to Regulus
designated contact persons. This

 

11

--------------------------------------------------------------------------------


 

includes transmission of serious adverse events collected from Sanofi sponsored
studies in a timely fashion as agreed in the SDEA.  Vice versa Regulus shall
promptly inform Sanofi on any safety issue or class effect that may come to its
attention including those from other license partners to the extent Regulus is
not precluded by written agreement with the applicable partner from sharing such
information with Sanofi. This includes also non clinical safety information.

 

3.11.4     Studies/Regulatory Documents.  To the extent collected by Sanofi and
in the form in which Sanofi uses/stores such information for its own purposes,
Sanofi will provide Regulus with the results from each of the nonclinical (e.g.,
toxicology, pharmacokinetics, and safety pharmacology studies) and the clinical
studies of each Licensed Compound and Product as soon as practicable following
the date such information is available to Sanofi (but not later than [***] after
Sanofi’s receipt of such information).  The clinical results will include, but
will not be limited to, subject demographics and characteristics, medical
history, prior and concomitant medication usage, adverse event reports and
laboratory test results.  The clinical results will be accompanied by the
clinical study protocol (original and all amendments) and an annotated case
report form (CRF) that identifies the variable names in the transferred data
associated with each of the data fields in the CRF. In connection with any
reported serious adverse event, Sanofi will provide Regulus all serious adverse
event reports (including initial, interim, follow-up, amended, and final
reports) promptly following the time these reports are submitted to Regulatory
Authorities.  In addition, with respect to each Licensed Compound and Product,
Sanofi will provide Regulus with copies of annual safety updates filed with each
IND and the safety sections of any final clinical study reports within [***]
following the date such information is filed or is available to Sanofi, as
applicable.  Furthermore, Sanofi will promptly provide Regulus with any
supporting data and answer any follow-up questions reasonably requested by
Regulus.

 

3.11.5     Confidentiality.  All such information disclosed by Sanofi to Regulus
will be Sanofi Confidential Information; provided, however, that Regulus may
disclose any such Sanofi Confidential Information to Regulus’ other partners
pursuant to ARTICLE 7 below if such information is regarding class generic
properties of microRNA Compounds, and/or any Third Party, in each case, so long
as Regulus does not disclose the identity of the Product, or Sanofi.

 

3.11.6     Contacts.  Sanofi will deliver all such information to Regulus for
the Regulus Database to Regulus Therapeutics Inc., 1896 Rutherford Road,
Carlsbad, California 92008, Attention: Chief Medical Officer (or to such other
address/contact designated in writing by Regulus).

 

ARTICLE 4

 

MANUFACTURING

 

Section 4.1            Supply of microRNA Compound for Research Program. 
Regulus agrees to manufacture and supply all microRNA Compounds for use in
support of the Research Program until the filing of an IND.  Regulus will bear
its own costs for the manufacture of all microRNA Compound needed for research
until the filing of an IND.  For clarity, Regulus will not be required to
manufacture and supply API or drug product for any human clinical trials.

 

12

--------------------------------------------------------------------------------


 

Section 4.2            Clinical and Commercial Manufacturing and Supply of
Licensed Compound and Product.

 

4.2.1       Product Manufacturing Responsibility.  Except as otherwise provided
in this Agreement, the Parties acknowledge and agree that Sanofi will be solely
responsible for the manufacturing of Licensed Compound and Product for all
clinical trials and commercial supply, including management of the overall
manufacturing strategy and tactics, formulation, internal or contract
manufacturer selection for API and finished Product, associated audits,
stability testing, pricing, relationship with contract manufacturer(s) and any
work proposals or contract negotiations or contracts themselves.

 

4.2.2       Supply of Finished Drug Product.  Except as otherwise specified in
the R&D Plan, the Parties acknowledge and agree that Sanofi will be solely
responsible for the manufacturing, stability testing and supply of finished drug
Product.

 

Section 4.3            Transfer of Manufacturing Technology and Assistance. 
Regulus shall disclose (and provide copies, as applicable) to either Sanofi or a
Third Party manufacturer designated by Sanofi all Manufacturing Technology that
is required for the manufacture (including the development of the manufacturing
process) of the Licensed Compounds and Products and is reasonably necessary or
useful to enable Sanofi or such Third Party manufacturer (as appropriate) to
manufacture such Products.  The steps, planning and obligations of the Parties
regarding the transfer of the Manufacturing Technology for each Product (for
both the Licensed Compound and the Product) will be set forth in a “Technology
Transfer Master Plan API” to be executed between the Parties promptly after the
JSC decides such transfer is necessary.  Upon request, Regulus will at all times
use diligent efforts to provide Sanofi-Aventis with any additional information
or on-site support as may be required by Sanofi and its Affiliates in connection
with the transfer of the Manufacturing Technology.  Sanofi shall reimburse
Regulus for any on-site support rendered at the FTE-Day Rate per FTE-day,
provided further Regulus shall in no event be obliged to provide more than [***]
 in total, unless the Parties otherwise agree in writing.  For purposes of this
Agreement “Manufacturing Technology” shall mean the Know-How Controlled by
Regulus that is reasonably available and reasonably necessary for the
Manufacture (including formulation, processing, filling and packaging) of
Licensed Compounds and Products.  Sanofi and its Third Party manufacturer may
only use the Manufacturing Technology only in support of its licenses under
Section 2.1 of this Agreement and will not use the Manufacturing Technology in
connection with any other compound or product.  Sanofi will be responsible and
liable to Regulus for any practice of the Manufacturing Technology by Sanofi’s
Third Party manufacturer that breaches this Section 4.3.

 

ARTICLE 5

 

DEVELOPMENT & COMMERCIALIZATION

 

Section 5.1            Development, Commercialization and Regulatory
Responsibilities.  Other than Regulus’ responsibilities under the R&D Plan
(including but not limited to preparing and filing the IND for each Licensed
Compound and Product), Sanofi will have sole responsibility, including without
limitation sole responsibility for all funding, resourcing and decision-making,
for all Development and Commercialization with respect to the Licensed

 

13

--------------------------------------------------------------------------------


 

Compounds and Products after IND Approval.  Sanofi hereby assumes all regulatory
responsibilities in connection with Licensed Compounds and Products after IND
Approval, including sole responsibility for all Regulatory Documentation and for
obtaining all Approvals.  Sanofi will comply with all Applicable Laws in
connection with the Development and Commercialization of Licensed Compounds and
Products.  Sanofi (by itself or through its Affiliates, sublicensees,
(sub)contractors or agents, as applicable) will achieve Initiation of first
Phase 1 Trial as soon as practicable following IND Approval for each Licensed
Compound and will use Commercially Reasonable Efforts to Develop and
Commercialize at least one Licensed Compound or Product for each Collaboration
Target.  Regulus will make all IND filings under the Research Plan in Regulus’
name.  Once Sanofi pays Regulus the applicable milestone payment under
Section 6.4.1 for IND Approval, Sanofi will own all INDs, NDAs, MAAs and other
regulatory filings and Approvals for Products, subject to Regulus reversion
rights under ARTICLE 10.

 

Section 5.2            Reports by Sanofi after the Research Term.  After the
Research Term with respect to any Licensed Compound or Product that Sanofi is
Developing, Sanofi will provide a [***] report to Regulus summarizing Sanofi’s
activities over the past year with respect to the identified Licensed Compound
or Product and an appropriate number of representatives from each Party will
meet at least once every year to review Development activities.  Sanofi will
consider Regulus’ input regarding such activities.  The reports provided by
Sanofi under this Section 5.2 will contain sufficient information to allow
Regulus to reasonably determine whether Sanofi is in compliance with its
obligations to use Commercially Reasonable Efforts under Section 5.1.

 

Section 5.3            Product Development Plans; Integrated Product Plans.  For
each Product that Sanofi is clinically developing under this Agreement, Sanofi
will prepare a development plan outlining key aspects of the clinical
development of such Product through Approval.  Each development plan will
contain information customarily contained in Sanofi’s development plans for its
similar products at similar stages of development (each a “Product Development
Plan”).  In addition, prior to the launch of a Product, Sanofi will prepare a
global integrated Product plan outlining the key aspects of market launch and
commercialization (the “Integrated Product Plan” or “IPP”).  Sanofi will prepare
each IPP at the same time and containing information and target markets as
customarily contained in Sanofi’s Commercialization plans for its similar
products at similar stages of development.  Each Product Development Plan and
IPP will be updated annually by Sanofi.  Sanofi will provide to Regulus a copy
of the final draft of the Product Development Plans and IPPs (original and
updates) for each of the U.S., each Major European Country and Japan, if
available.  Such copies of Product Development Plans and IPPs provided to
Regulus may be redacted to the extent necessary to preserve the confidentiality
of Sanofi confidential information related to products that are not Products. 
Sanofi and Regulus will meet on a yearly basis to discuss the draft of each
Product Development Plan and IPP and Sanofi will consider, in its sole
discretion, any proposals and comments made by Regulus for incorporation in the
final Product Development Plan or IPP (as the case may be).

 

Section 5.4            Class Generic Claims.  To the extent Sanofi intends to
make any claims in a Product label that are class generic to microRNA Compounds,
Sanofi will provide such

 

14

--------------------------------------------------------------------------------


 

claims to Regulus in advance and will consider, in its sole discretion, any
proposals and comments made by Regulus.

 

ARTICLE 6

 

FINANCIAL PROVISIONS

 

Section 6.1            Up-Front Payment.  In consideration for the licenses and
other rights granted under this Agreement Sanofi will pay Regulus an
irrevocable, non-creditable and nonrefundable technology access fee equal to
$25,000,000 ($[***] of which Regulus is allocating to the access to Mir-21 in
the detailed amounts set forth on APPENDIX 9, and $[***] of which Regulus is
allocating to the rest of the Research Program in the detailed amounts set forth
on APPENDIX 9).  Regulus shall send Sanofi separate invoices pursuant to
Section 6.13 on or after the Effective Date for such $[***] payment and such
$[***] payment, and Sanofi shall pay such amounts no later than [***] Business
Days following receipt of such invoices.

 

Section 6.2            Research Program Funding.  Sanofi will provide Research
Program funding to Regulus as set forth in Section 3.5.1.

 

Section 6.3            Target Designation Milestone.  For each Collaboration
Target (other than Mir-21) designated by Sanofi under Section 3.6, Sanofi will
pay Regulus an irrevocable, non-creditable, and nonrefundable milestone payment
equal to $[***] within 10 Business Days after receipt of invoice from Regulus
following such designation.  For purposes of clarity, Sanofi will not have to
pay an additional target designation milestone under this Section 6.3 for a
replacement Collaboration Target under Section 3.6.2.

 

Section 6.4            Milestone Payments by Sanofi.  Sanofi will give Regulus
written notice within [***] Business Days of the first achievement of each
Milestone Event provided in Table 1; provided Regulus will notify Sanofi
regarding IND Approval for each Licensed Compound.  After receiving such written
notice, Regulus shall submit an invoice to Sanofi for the amount of such
milestone payment, and Sanofi will pay Regulus the applicable milestone payment
within [***] days after receipt of an invoice from Regulus following achievement
of the applicable milestone event.

 

6.4.1       Development/Approval Milestones.

 

(a)           For each Collaboration Target (other than Mir-21), the milestone
payments by Sanofi to Regulus under Column 1 of Table 1 below will be triggered
by the first achievement of the specified milestone events by Sanofi, its
sublicensees or their respective Affiliates for the first Licensed Compound or
Product that targets or mimics such Collaboration Target to achieve the
specified milestone event.

 

(b)           The milestone payments under Column 2 of Table 1 below will be
payable as set forth below for the first achievement of the specified milestone
events by Sanofi, its sublicensees or their Affiliates for the first Mir-21
Compound or Mir-21 Product to achieve the specified milestone event.

 

15

--------------------------------------------------------------------------------


 

Table 1

 

 

 

Column 1

 

Column 2

 

Milestone Event

 

Payment for First
Licensed Compound Per
Collaboration Target

 

Payment for First
Mir-21 Compound

 

 

 

 

 

 

 

1. IND Approval

 

[***]

 

[***]

 

2. [***]

 

[***]

 

[***]

 

3. [***]

 

[***]

 

[***]

 

4. [***]

 

[***]

 

[***]

 

5. [***]

 

[***]

 

[***]

 

6. [***]

 

[***]

 

[***]

 

 

(c)           In addition, on a Collaboration Target-by-Collaboration Target
basis, after the first achievement of milestone event [***] in Table 1 above by
the first Licensed Compound or Product associated with a Collaboration Target to
achieve such milestone event for any Indication, if a Licensed Compound or
Product for such Collaboration Target (whether the same or a different Licensed
Compound or Product) subsequently achieves such milestone event(s) for any
additional Indication(s) (each, an “Additional Indication”), then Sanofi will
promptly notify Regulus and will pay Regulus an additional milestone payment in
an amount equal to [***]% of the applicable milestone payment(s) set forth in
Column 1 or Column 2 (as applicable) of Table 1 above for the achievement of
such milestone event(s) by such Licensed Compound or Product for each Additional
Indication (each, an “Additional Indication Milestone Payment”).

 

(d)           If a Licensed Compound or Product for a Collaboration Target fails
in development and is replaced by Sanofi with a back-up Licensed Compound or
Product targeting the same Collaboration Target, with respect to any milestone
payments previously paid with respect to such failed Licensed Compound or
Product, Sanofi will not have to pay the same milestone with respect to the
corresponding back-up Licensed Compound or Product, and Sanofi will notify
Regulus in writing of the selection of the back-up Licensed Compound or
Product.  All milestone payments due will be payable one time only per Licensed
Compound or Product for each Indication.

 

6.4.2       Sales Milestones.  For each Collaboration Target, the milestone
payments under Table 2 below will be payable by Sanofi to Regulus for the first
achievement of the specified milestone events by Sanofi, its sublicensees or
their Affiliates for (i) the first Licensed Compound or Product that targets or
mimics such Collaboration Target to achieve the specified milestone event; and
(ii) first Mir-21 Compounds or Mir-21 Products to achieve the specified
milestone event.

 

16

--------------------------------------------------------------------------------


 

Table 2

 

Milestone Event

 

Milestone Payment

 

 

 

 

 

[***]

 

 

 

 

Section 6.5            Royalty Payments by Sanofi.  Subject to the other
provisions of this Agreement, Sanofi will pay to Regulus royalties on Net Sales
of each Product at the applicable rate(s) set forth under Column 1 of Table 3
below if such Product is not a Mir-21 Product; and at the applicable rate(s) set
forth under Column 2 of Table 3 below if such Product is a Mir-21 Product.  The
royalty rate payable with respect to each particular Product will be based on
the level of annual worldwide Net Sales of such Product in a given Calendar Year
period by Sanofi, its Affiliates and sublicensees, with the royalty rate tiered
based upon the level of such worldwide Net Sales in such Calendar Year period of
such Product as set forth in the table below.

 

Table 3

 

 

 

Column 1

 

Column 2

 

Annual Worldwide Net Sales

 

Royalty Rate
Product

 

Royalty Rate Mir-
21 Product

 

For the portion that is less than or equal to $[***]

 

 

 

 

 

 

For example, in the instance of a full Calendar Year, if annual Net Sales of a
Mir-21 Product in such Calendar Year worldwide are [***].

 

Section 6.6            Existing Third Party Payment Obligations.

 

6.6.1       Existing Regulus Agreements.  Sanofi acknowledges that certain of
the Regulus Technology Controlled by Regulus as of the Effective Date were
in-licensed, or otherwise acquired by Regulus, from Third Parties under the
Existing Regulus Agreements, and that Regulus is obligated to pay In-License
Royalties and/or In-License Milestones to the Licensor(s) under such Existing
Regulus Agreements as a result of the Development or Commercialization of
Products by Sanofi or any of its Affiliates or sublicensees to the extent that
such Products are covered by the applicable Third Party Patents.  The Parties
acknowledge and agree that Regulus will be responsible for paying [***]% of the
In-License Royalties, In-License Milestones and Other In-License Payments that
become due to the Licensor(s) under the Existing Regulus Agreements.

 

6.6.2       Existing Sanofi Agreements.  The Parties acknowledge and agree that,
if and to the extent that there are any Existing Sanofi Agreements, Sanofi will
be responsible for paying [***]% of the In-License Royalties, In-License
Milestones and Other In-License Payments that become due to the
Licensor(s) under such Existing Sanofi Agreements, and [***] of such payments
will be creditable against any payment due to Regulus hereunder.

 

17

--------------------------------------------------------------------------------


 

Section 6.7            Future Third Party Agreements.

 

6.7.1       Identification of Necessary Patents.  Subject to Section 6.7.5, if,
after the Effective Date, a Party identifies any Patent that:

 

(a)           is not Controlled by either Party;

 

(b)           covers (i) the [***] thereof (each, a “[***]Invention”), (ii) the
[***] (each, a “[***]Invention”), (iii) a [***] (each, a “[***]Invention”), or
(iv) [***]that is necessary to [***]to the [***]in order to [***]excluding [***]
(each, a “[***]Invention”); and

 

(c)           such Party believes in good faith is, or is likely to be,
necessary for the Development or Commercialization of a Product;

 

then, such Party will inform the other Party thereof, and the Parties (via the
JSC for so long as the JSC is in place) shall promptly confer with each other,
and attempt in good faith to reach consensus regarding, as to whether
in-licensing or acquiring other rights to such Patent is, or is likely to be,
necessary for the Development or Commercialization of a Product.  [***] with
respect to either or both Parties.  The [***]as well as [***]  The Parties will
initially [***]of the [***], provided that promptly after the [***], the Party
whose [***]the other Party an [***] [***] of the [***](such that the [***] to
the [***] the other Party), and each Party [***]

 

If the [***]the Party that [***], then such Party shall be [***], provided that
(1) such Party shall be responsible for [***] of the [***], (2) if such Party is
Sanofi, none of such [***] hereunder, and (3) if such Party is Regulus, then
notwithstanding any other provision of this Agreement to the contrary, such
[***].

 

6.7.2       Responsible Party.  If the Parties mutually agree, or [***], that
in-licensing or acquiring other rights to a Patent meeting the criteria set
forth in Section 6.7.1 is necessary for the Development or Commercialization of
a Product (each, a “Necessary Patent”), the Party that will be responsible for
in-licensing or acquiring other rights to such Necessary Patent (the
“Responsible Party”) will be determined based on whether such Necessary Patent
covers a Target Invention, a Compound Invention, a Method Invention, or a
Formulation Invention, as follows:

 

Mir-21:

[***]

 

Other Collaboration Targets:

[***]

 

\Any agreement entered into by a Responsible Party pursuant to this
Section 6.7.2 shall be deemed a “Future Regulus Agreement” if Regulus is the
Responsible Party, and a “Future Sanofi Agreement” if Sanofi is the Responsible
Party.

 

18

--------------------------------------------------------------------------------


 

6.7.3       Consultation; Cooperation.  The Responsible Party will consult with
the other Party and consider in good faith the reasonable comments and
suggestions of the other Party regarding the financial terms of any Future
Regulus Agreement or Future Sanofi Agreement (as applicable), and in negotiating
such Future Regulus Agreement or Future Sanofi Agreement with the applicable
Licensor(s) shall use commercially reasonable efforts to minimize any In-License
Royalties, In-License Milestones and Other In-License Payments that (a) are to
be borne, in whole or in part, by the other Party pursuant to Section 6.8,
(b) are creditable against any amounts payable to Regulus hereunder in
accordance with Section 6.10.1 or Section 6.10.4, and/or (c) in the case of
In-License Royalties, are to be considered in [***].  Except as set forth in
Section 6.7.2 or Section 6.9, Regulus will not enter any Future Regulus
Agreement that would impose any additional financial obligations on Sanofi
beyond those set forth in this Agreement without first obtaining Sanofi’s prior
written consent.

 

6.7.4       Copy of Agreement.  Upon entering into any Future Regulus Agreement
or Future Sanofi Agreement that includes In-License Royalties, In-License
Milestones and/or Other In-License Payments that (a) are to be borne, in whole
or in part, by the other Party pursuant to Section 6.8, (b) where Sanofi is the
Responsible Party, are creditable against any amounts payable to Regulus
hereunder in accordance with Section 6.10.1 or Section 6.10.4, and/or (c) in the
case of In-License Royalties, are to be considered in [***], the Responsible
Party shall provide to the other Party a copy of the portion of such agreement
which sets forth the relevant In-License Royalties, In-License Milestones and/or
Other In-License Payments.

 

6.7.5       [***] Responsibility for [***] and [***] Technology.  In the event
that after the Effective Date, Sanofi identifies any Patent not Controlled by
either Party that covers any [***], in its sole discretion, to be necessary for
the Development or Commercialization of a Product, Sanofi shall have the sole
responsibility for in-licensing or acquiring other rights to such Patent,
including sole responsibility for negotiation and execution of a license or
other agreement with respect thereto.  Sanofi will be solely responsible for
paying [***]% of the In-License Royalties, In-License Milestones and Other
In-License Payments that become due to the Licensor(s) under such agreement, and
[***] such payments, [***] portion thereof, will be creditable against any of
Sanofi’s payment obligations to Regulus under this Agreement.

 

Section 6.8            Allocation of Payments.

 

6.8.1       In-License Royalties.  In-License Royalties payable to Licensors
under any Future Regulus Agreement or Future Sanofi Agreement shall be allocated
between the Parties based on (a) whether the applicable Third Party Patents
cover a [***] Invention, a [***] Invention, a [***] Invention, or a [***]
Invention, (b) the identity of the Licensor(s), and/or (c) Indication, as
follows:

 

Mir-21:

[***]

Other Collaboration Targets:

[***]

 

6.8.2       In-License Milestones.  In-License Milestones payable to Licensors
under any Future Regulus Agreement or Future Sanofi Agreement shall be allocated
between the Parties based on (a) whether the applicable Third Party Patents
cover a [***] Invention, a [***]

 

19

--------------------------------------------------------------------------------


 

Invention, a [***] Invention, or a [***] Invention, (b) the identity of the
Licensor(s), and/or (c) Indication, as follows:

 

Mir-21:

[***]

 

Other Collaboration Targets:

[***]

 

6.8.3       Other In-License Payments.  Other In-License Payments payable to
Licensors under any Future Regulus Agreement or Future Sanofi Agreement shall be
allocated between the Parties, or among the Parties and one or more Third
Parties (as applicable) based on (a) whether the applicable Third Party Patents
cover a [***] Invention, a [***] Invention, a [***] Invention, or a [***]
Invention, (b) the identity of the Licensor(s), (c) Indication, and/or
(d) whether the applicable Third Party Patents are licensed to any Third
Party(ies) as follows:

 

Mir-21:

[***]

 

Other Collaboration Targets:

 [***]

 

--------------------------------------------------------------------------------

* [***]

[***]

 

6.8.4       Payment Process.  Sanofi will directly pay to Regulus any amounts
payable under a Future Regulus In-License in connection with a Product to the
extent such amounts are allocated to Sanofi under this Section 6.8.  Sanofi will
pay directly the applicable Third Party any amounts payable under a Future
Sanofi In-License in connection with a Product; provided, to the extent any
royalty payments are allocated to Regulus under this Section 6.8, Sanofi will be
entitled to the royalty reduction as further set forth in Section 6.10.1.

 

Section 6.9            [***] Technology.  After the Effective Date, Regulus may
wish to in-license or acquire rights to Patents from a Third Party, which
Patents, if in-licensed or acquired, would be within the scope of the definition
of [***] Patent (“[***] Patents”), with or without associated Know-How.  In such
event, Regulus shall [***] Sanofi’s consent, to negotiate and enter into an
in-license or other agreement with the Third Party with respect to such [***]
Patents and related Know-How, if any (collectively, “[***] Technology”).  In
such event (and to the extent permitted by Regulus’ confidentiality agreement
with the applicable Third Party), Regulus will notify Sanofi regarding the
nature of the [***] Technology and status of negotiations related to the [***]
Technology through the JSC.  Once Regulus and such Third Party have executed an
agreement with respect to such [***] Technology (“[***] Technology Agreement”),
Regulus will offer such [***] Technology to Sanofi (including a description of
the upfront and other ongoing non-royalty, non-milestone payments and, except as
set forth in Section 6.9.2(b), the royalties and milestone payments paid or
potentially payable by Regulus thereunder).

 

20

--------------------------------------------------------------------------------


 

6.9.1       In the case of any such [***] Technology comprising a [***]
Invention, [***] Invention, [***] Invention or [***] Invention or patent rights
claiming any of the foregoing (in each case, “Section 6.9.1 Technology”), if
Sanofi wishes to include such Section 6.9.1 Technology in the Regulus Technology
licensed to Sanofi under Section 2.1, Sanofi will notify Regulus of its desire
to do so within [***] days after receipt of notice from Regulus, whereupon such
Section 6.9.1 Technology shall be included in the Regulus Technology licensed to
Sanofi under Section 2.1, and the upfront, royalty, milestone and other ongoing
payments paid or potentially payable by Regulus under such [***] Technology
Agreement shall be [***] in accordance with Section [***] mutatis mutandis.  If
Sanofi [***] such notification to Regulus within such [***]-day period, then
notwithstanding any other provision of this Agreement to the contrary, the
applicable Section 6.9.1 Technology will [***] the Regulus Technology licensed
to Sanofi under Section 2.1.

 

6.9.2       In the case of any [***] Technology other than Section 6.9.1
Technology (“Section 6.9.2 Technology”), if Sanofi wishes to include such
Section 6.9.2 Technology in the Regulus Technology licensed to Sanofi under
Section 2.1, Sanofi will notify Regulus of its desire to do so within [***] days
after receipt of notice from Regulus, whereupon the Parties will negotiate in
good faith regarding:

 

(a)           a fair and commercially reasonable [***] (and/or among the Parties
and any Regulus Third Party sublicensee(s) of such Section 6.9.2 Technology) of
upfront and other ongoing non-royalty, non-milestone payment obligations (which
[***] of such payment obligations).  As part of this [***], Regulus will share
with Sanofi, in reasonable detail, the assumptions and methodology Regulus used
to create the [***]; and

 

(b)           the royalties and milestone payments to be [***] with respect to
Licensed Compounds and Products, the Development, manufacture or
Commercialization of which is within the scope of Regulus’ in-license or other
rights to the applicable Section 6.9.2 Technology.  For the avoidance of doubt,
Regulus will [***] to Sanofi the nature or amount of any of Regulus’ royalty and
milestone payment obligations to such Third Party.

 

If the Parties [***] to the [***]in Section 6.9.2(a) and the royalties and
milestone payments to be [***] as described in Section 6.9.2(b), then the
applicable Section 6.9.2 Technology will be included in the Regulus Technology
licensed to Sanofi under Section 2.1.  If the Parties [***] to the foregoing,
then notwithstanding any other provision of this Agreement to the contrary, the
applicable Section 6.9.2 Technology will [***] the Regulus Technology licensed
to Sanofi under Section 2.1.  For purposes of clarification, any payment
obligations [***] under this Section 6.9.2 will be in addition to, and will not
be creditable in whole or in part against, Sanofi’s payment obligations set
forth in this Agreement.

 

6.9.3       In the event of a dispute between the parties as to whether a
particular Patent of a Third Party constitutes a [***] Patent, or whether any
particular [***] Technology constitutes Section 6.9.1 Technology or
Section 6.9.2 Technology, such dispute shall be [***] in accordance with the
provisions of Section 6.7.1, mutatis mutandis.

 

21

--------------------------------------------------------------------------------


 

Section 6.10         Royalty Reductions; [***].

 

6.10.1     Reduction for Third Party Royalties.  Subject to Section 6.10.3,
Sanofi’s royalty obligations under Section 6.5 above with respect to a
particular Product in a particular country will be reduced by the applicable
percentage (if any) of the amount of aggregate In-License Royalties paid by
Sanofi to Licensor(s) under Future Sanofi-Agreements on sales of such Product in
such country for which Regulus is responsible, as set forth in Section 6.8;
[***].

 

6.10.2     Generic Competition.  Subject to Section 6.10.3, if a Generic Product
corresponding to a Product is approved for sale by the applicable Regulatory
Authority and then sold in a particular country and the Percentage Reduction of
Net Sales is greater than [***]% for any given Calendar Quarter in such country,
then the royalty rate set forth in Table 3 of Section 6.5 applicable to such
Product and such country for such Calendar Quarter will be reduced to [***]%;
[***].  As used herein, the “Percentage Reduction of Net Sales” of a Product in
a country for any particular Calendar Quarter means the quotient (expressed as a
percentage) obtained by dividing (A) the difference obtained by subtracting the
[***]such applicable Calendar Quarter from the [***]by (B) the [***].  In
addition, if (i) there [***] Generic Product sold by a Third Party, and
(ii) [***], then such Generic Product will [***] the royalty reduction under
this Section 6.10.2.

 

6.10.3     [***]

 

6.10.4     [***]

 

6.10.5     No Payments to [***].  For purposes of clarification, and
notwithstanding any other provision of this Agreement, in no event shall the
[***] to which [***] may be entitled under this Section 6.10 result in [***]
being obligated to make any payment to [***].

 

Section 6.11         Royalty Term.  Royalties payable under Section 6.5 (subject
to and including any applicable reductions under Section 6.10) will be payable
on a Product-by-Product and country-by-country basis from the First Commercial
Sale of a Product in a country until the date that is the [***] of
(i) [***] years after the First Commercial Sale of such Product in such country
or (ii) the expiration of the last to expire Valid Claim within the Regulus
Patents which would be infringed by the sale of such Product in such country by
an unauthorized party.  Such period during which royalties are payable with
respect to a Product in a country, including giving effect to any applicable
reductions under Section 6.10, is referred to herein as the “Royalty Term” for
such Product in such country.  Notwithstanding expiration of the Royalty Term
with respect to a particular Product in a country, [***] with respect to Net
Sales of such Product in such country.

 

Section 6.12         Royalty Report and Payment.  During the Royalty Term
following the First Commercial Sale of any Product, within [***] after the end
of each Calendar Quarter, Sanofi will provide Regulus with a royalty report for
such Quarter showing, on a Product-by-Product and country-by-country basis:

 

(a)           the Net Sales of Products sold by Sanofi, its sublicensees and
their respective Affiliates during such Calendar Quarter reporting period;

 

22

--------------------------------------------------------------------------------


 

(b)           the royalties which will have accrued hereunder with respect to
such Net Sales;

 

(c)           the amount of any applicable [***] taken against royalties under
Section 6.10.1 and the amount of any applicable [***] accrued against future
sales milestone payments under Section 6.10.4;

 

(d)           any adjustment for Generic Products under Section 6.10.2; and

 

(e)           any other information related to the calculation of Net Sales of
Products reasonably requested by Regulus that (i) is contained in a report and
format that is regularly generated by Sanofi’s accounting department in its
normal course of business and (ii) is reasonably necessary for Regulus to comply
with an Existing Regulus Agreement or an Additional Regulus Third Party
Agreement.

 

Sanofi will keep, and will require its sublicensees and their respective
Affiliates to keep, complete, true and accurate books of account and records for
the purpose of determining the payments to be made under this Agreement.  Upon
reasonable request by Regulus (but no more frequently than once in any
[***]-month period), Sanofi will report to Regulus the quantity of Product not
subject to royalties distributed by Sanofi, its Affiliates or sublicensees as
part of an expanded access program to include compassionate use, named patients
or other similar use or as part of Phase 4 Trials or as bona fide samples.  All
information disclosed by Sanofi to Regulus under this Section 6.12 will be
Sanofi Confidential Information.

 

Section 6.13         Manner of Payment and Exchange Rate.  Except as otherwise
provided in this Agreement, Regulus shall invoice Sanofi for all milestone,
royalty and other payments hereunder and Sanofi shall pay all such milestone,
royalty and other payments that are due within ten (10) Business Days after the
receipt of the applicable invoice.  All payments to be made by Sanofi to Regulus
hereunder will be made by deposit of U.S. Dollars by wire transfer in
immediately available funds in the requisite amount to such bank account Regulus
may from time to time designate by notice to Sanofi.  For sales that were made
in a currency other than U.S. Dollars, such amounts will be converted into U.S.
Dollars using the average exchange rates as calculated and utilized by Sanofi’s
group reporting system and published accounts for the applicable royalty
period.  All invoices to be provided by Regulus to Sanofi under this Agreement
shall include a breakdown of the goods, services and/or activities for which
payment is due, as well is payment instructions and shall be sent by express
courier service to:

 

Sanofi-Aventis

Direction Comptable Holding

174 avenue de France

75013 Paris

France

 

Section 6.14         Audits, including Audits of Royalty Reports.

 

6.14.1     Audits of Royalty Reports.  Upon the written request of Regulus and
not more than once in each Calendar Year, Sanofi will permit an independent
certified public accounting firm of nationally recognized standing selected by
Regulus and reasonably acceptable

 

23

--------------------------------------------------------------------------------


 

to Sanofi, at Regulus’ expense to have access during normal business hours to
such records of Sanofi and/or its Affiliates as may be reasonably necessary to
verify the accuracy of the royalty reports hereunder for any Calendar Year
ending not more than 36 months prior to the date of such request.  These audit
rights (but not any obligation to pay unpaid royalties for such periods) with
respect to any Calendar Year will terminate 3 years after the end of such
Calendar Year.  Regulus will provide Sanofi with a copy of the accounting firm’s
written report within 30 days of completion of such report.

 

6.14.2     If such accounting firm concludes that an overpayment or underpayment
was made, then the owing Party will pay the amount due within 30 days of the
date Regulus delivers to Sanofi such accounting firm’s written report so
correctly concluding.  Regulus will bear the full cost of such audit unless such
audit correctly discloses that the additional payment payable by Sanofi for the
audited period is more than [***]% of the amount of the royalties paid for that
audited period, in which case Sanofi will pay the reasonable fees and expenses
charged by the accounting firm.

 

6.14.3     Sanofi will use Commercially Reasonable Efforts to include in each
sublicense granted by it to any sublicensee a provision requiring the
sublicensee to maintain records of sales made pursuant to such license and to
grant access to such records by Sanofi’s independent accountant to the same
extent and under substantially similar obligations as required of Sanofi under
this Agreement.  Sanofi will advise Regulus in advance of each audit of any
sublicensee with respect to Product sales.  Sanofi will provide Regulus with a
summary of the results received from the audit and, if Regulus so requests, a
copy of the audit report with respect to Product sales.  Sanofi will pay the
reasonable fees and expenses charged by the accounting firm, except that Regulus
will pay for all additional services requested exclusively by Regulus from
Sanofi’s independent accountant unless the audit discloses that the additional
payments payable to Regulus for the audited period differ by more than [***]%
from the amount of the royalties otherwise paid.

 

6.14.4     All financial information subject to review under this Section or
under any license agreement with a sublicensee will be Sanofi Confidential
Information and will be treated in accordance with the confidentiality
provisions of this Agreement.  As a condition precedent to Regulus’ audit rights
under this Section, Regulus’ accounting firm will enter into a confidentiality
agreement with Sanofi obligating it to treat all such financial information in
confidence pursuant to such confidentiality agreement.  Regulus may provide
Third Parties to which Regulus owes royalties on Products information in such
audit report that are relevant and required to comply with such Third Party’s
audit rights under the applicable license agreement between Regulus and such
Third Party, provided that such Third Party agrees in writing to keep such
information confidential under terms no less restrictive than Regulus’
obligations of confidentiality under this Agreement.

 

Section 6.15         Taxes.

 

6.15.1     Sanofi will make all payments to Regulus under this Agreement without
deduction or withholding for taxes except to the extent that any such deduction
or withholding is required by Applicable Law in effect at the time of payment.

 

24

--------------------------------------------------------------------------------


 

6.15.2     Sanofi will promptly pay on behalf of Regulus any tax required to be
withheld on amounts payable under this Agreement to the appropriate governmental
authority, and Sanofi will furnish Regulus with proof of payment of such tax. 
Any such tax required to be withheld will be an expense of and borne by Regulus.

 

6.15.3     Sanofi and Regulus will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by Sanofi to secure a
reduction in the rate of applicable withholding taxes.

 

Section 6.16         Sublicenses.  In the event Sanofi grants licenses or
sublicenses to a sublicensee to sell Products which are subject to royalties
under Section 6.5, such licenses or sublicenses will include an obligation for
the sublicensee to account for and report its sales of Products on the same
basis as if such sales were Net Sales by Sanofi.

 

Section 6.17         [***]

 

Section 6.18         Sanofi Founding Company License.  Notwithstanding any other
provision in this Agreement, in the event that Sanofi is granted a license (each
such license a “Sanofi Founding Company License”) pursuant to Section 15.3 of
the Founding Company License Agreement (entitled “Effects of Termination”) from
either of the Founding Companies, then, in addition to, and not in lieu of, any
other or remedies available to Sanofi:

 

6.18.1     [***] amounts payable to either of the Founding Companies pursuant to
proviso “(ii)” of the final sentence of Section 15.3, [***]; and

 

6.18.2     subject to Section 6.10.3, any royalty or milestone amounts
(including both sales milestones and development milestones) payable to either
of the Founding Companies under any Sanofi Parent License, to the extent not
[***] than were Regulus’ royalty and milestone payment obligations under the
Founding Company License Agreement, [***] under this Agreement.  If royalty or
milestone amounts payable by Sanofi to either of the Founding Companies under
any Sanofi Parent License [***] Regulus’ royalty or milestone payment
obligations under the Founding Company License Agreement, Sanofi [***].

 

ARTICLE 7

 

CONFIDENTIALITY; PRESS RELEASES & PUBLICATIONS

 

Section 7.1            Confidentiality; Exceptions.  Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing, the
Parties agree that, during the Term and for five (5) years thereafter, the
receiving Party (the “Receiving Party”) and its Affiliates will keep
confidential and will not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any Know-How or other confidential
and proprietary information and materials, patentable or otherwise, in any form
(written, oral, photographic, electronic, magnetic, or otherwise) which is
disclosed to it by the other Party (the “Disclosing Party”) or its Affiliates or
otherwise received or accessed by a Receiving Party in the course of performing
its obligations or exercising its rights under this Agreement, including, but
not limited to, trade secrets, Know-How, inventions or discoveries, proprietary
information, formulae, processes, techniques and information relating to the
past, present and future marketing, financial, and

 

25

--------------------------------------------------------------------------------


 

research and development activities of any product or potential product or
useful technology of the Disclosing Party or its Affiliates and the pricing
thereof (collectively, “Confidential Information”), except to the extent that it
can be established by the Receiving Party that such Confidential Information:

 

7.1.1       was in the lawful knowledge and possession of the Receiving Party or
its Affiliates prior to the time it was disclosed to, or learned by, the
Receiving Party or its Affiliates, or was otherwise developed independently by
the Receiving Party or its Affiliates, as evidenced by written records kept in
the ordinary course of business, or other documentary proof of actual use by the
Receiving Party or its Affiliates;

 

7.1.2       was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party or its
Affiliates;

 

7.1.3       became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party or its Affiliates in breach of this Agreement; or

 

7.1.4       was disclosed to the Receiving Party or its Affiliates, other than
under an obligation of confidentiality, by a Third Party who had no obligation
to the Disclosing Party or its Affiliates not to disclose such information to
others.

 

Section 7.2            Authorized Disclosure.  Except as expressly provided
otherwise in this Agreement, a Receiving Party or its Affiliates may use and
disclose to Third Parties Confidential Information of the Disclosing Party as
follows: (i) with respect to any such disclosure of Confidential Information,
under confidentiality provisions no less restrictive than those in this
Agreement, and solely in connection with the performance of its obligations or
exercise of its rights granted or reserved in this Agreement (including, without
limitation, the rights to Develop and Commercialize Licensed Compounds,
Products, and/or Discontinued Products, and to grant licenses and sublicenses
hereunder), provided, that Confidential Information may be disclosed by a
Receiving Party to a governmental entity or agency without requiring such entity
or agency to enter into a confidentiality agreement with such Receiving Party if
such Receiving Party has used reasonable efforts to impose such requirement
without success and disclosure to such governmental entity or agency is
necessary for the performance of the Receiving Party’s obligations hereunder;
(ii) to the extent such disclosure is reasonably necessary in filing or
prosecuting patent, copyright and trademark applications (subject to Section 8.6
below), complying with applicable governmental regulations, obtaining Approvals,
conducting clinical trials, marketing Products, or as otherwise required by
applicable law, regulation, rule or legal process (including the rules of the
SEC and any stock exchange); provided, however, that if a Receiving Party or any
of its Affiliates is required by law or regulation to make any such disclosure
of a Disclosing Party’s Confidential Information it will, except where
impracticable for necessary disclosures, for example, but without limitation, in
the event of a medical emergency, give reasonable advance notice to the
Disclosing Party of such disclosure requirement and will use its reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed; (iii) in communication with actual or potential
lenders, arm’s-length financial investors, merger partners, acquirers,
consultants, or professional advisors on a need-to-know basis, in each case
under confidentiality provisions no less restrictive

 

26

--------------------------------------------------------------------------------


 

than those of this Agreement; (iv) to the extent and only to the extent that
such disclosure is required to comply with existing expressly stated contractual
obligations owed to such Party’s or its Affiliates’ licensor with respect to any
intellectual property licensed to the other Party under this Agreement; (v) to
prosecute or defend litigation as permitted by this Agreement; or (vi) to the
extent mutually agreed to in writing by the Parties.

 

Section 7.3            Press Release; Disclosure of Agreement.  The Parties
agree that the public announcement of the execution of this Agreement will be
made by individual press releases issued by each Party and will not be made in a
joint press release.  Furthermore, each such press release will be substantially
in the form of the press releases attached as APPENDIX 7.3-A and APPENDIX 7.3-B
(the “Initial Press Releases”).  Except for the Initial Press Releases, or to
the extent required to comply with applicable law, regulation, rule or legal
process or as otherwise permitted in accordance with this Section 7.3, neither
Party nor such Party’s Affiliates will make any public announcements, press
releases or other public disclosures concerning this Agreement or the terms or
the subject matter hereof without the prior written consent of the other, which
will not be unreasonably withheld.  Notwithstanding the foregoing, (a) except
for scientific presentations and publications (which will be governed by Section
7.5 below) each Party or its Affiliates may, without the other Party’s approval,
make disclosures pertaining solely to Products (as to Sanofi) or Discontinued
Products (as to Regulus), provided, however, that Sanofi will immediately notify
(and provide as much advance notice as possible to) Regulus of any event
materially related to Products (including in such notice any disclosure of
clinical data or results, material regulatory filings or Approval) so that the
Parties may analyze the need for or desirability of publicly disclosing or
reporting such event, any press release or other similar public communication by
Sanofi related to efficacy or safety data and/or results of a Licensed Product
will be submitted to Regulus for review at least five (5) Business Days (to the
extent permitted by law) in advance of such proposed public disclosure, Regulus
will have the right to expeditiously review and recommend changes to such
communication and Sanofi will in good faith consider any changes that are timely
recommended by Regulus and (b) to the extent information regarding this
Agreement, a Licensed Compound or Product has already been publicly disclosed,
either Party (or its Affiliates) may subsequently disclose the same information
to the public without the consent of the other Party.  Each Party will give the
other Party a reasonable opportunity (to the extent consistent with law) to
review all material filings with the SEC describing the terms of this Agreement
prior to submission of such filings, and will give due consideration to any
reasonable comments by the non-filing Party relating to such filing, including
without limitation the provisions of this Agreement for which confidential
treatment should be sought.

 

Section 7.4            Remedies.  Notwithstanding Section 12.4, each Party will
be entitled to seek, in addition to any other right or remedy it may have, at
law or in equity, a temporary injunction, without the posting of any bond or
other security, enjoining or restraining the other Party from any violation or
threatened violation of this Article 7.

 

Section 7.5            Publications.

 

7.5.1       Prior to IND Approval.  Prior to IND Approval (and Sanofi’s payment
to Regulus of the applicable milestone under Section 6.5.1) for a given
Collaboration Target, Regulus may, consistent with its practice with its other
compounds and products, publish and

 

27

--------------------------------------------------------------------------------


 

present data regarding any such Collaboration Targets, Licensed Compounds and/or
Products; provided, however, that Regulus will provide any such proposed
publication to Sanofi at least 30 days prior to submission for publication or
presentation.  During such 30-day period, Sanofi will have the right to review
and comment on any such publications and Regulus will give due consideration to
Sanofi’s requested changes.  In addition, by written notice to Regulus delivered
within such 30-day period, Sanofi will have the right, in its discretion, to
prohibit Regulus from making such publication or presentation.  If Sanofi does
not provide such written notice prohibiting publication or presentation by the
end of such 30-day period, then Sanofi will be deemed to have consented to such
publication or presentation.  Notwithstanding the foregoing, Regulus may not
publish or present any data or information that contains any of Sanofi’s
Confidential Information without Sanofi’s prior written consent.

 

7.5.2       After IND Approval.  After IND Approval (where Sanofi has paid
Regulus the applicable milestone payment under Section 6.5.1) for a given
Collaboration Target, and subject to this Section 7.5.2, Sanofi will have the
right to publish summaries of results from any human clinical trials generated
by Sanofi with respect to the Licensed Compounds or Products without obtaining
the consent of Regulus and, except as required under Law, Regulus may not
publish any of such data, without the prior consent of Sanofi.  The Parties
acknowledge that scientific lead time is a key element of the value of the
Research Program and Products under this Agreement and further agree to use
commercially reasonable efforts to control public scientific disclosures of the
results of the research and Development activities under this Agreement
(including but not limited to any such summaries of human clinical trials data
and results as required on the clinical trial registry) to prevent any potential
adverse effect of any premature public disclosure of such results.  The Parties
will establish a procedure for publication review and each Party will first
submit to the other Party an early draft of all such publications, whether they
are to be presented orally or in written form, at least 45 days prior to
submission for publication including, without limitation, to facilitate the
publication of any summaries of human clinical trials data and results as
required on the clinical trial registry of each respective Party.  Each Party
will review such proposed publication in order to avoid the unauthorized
disclosure of a Party’s Confidential Information and to preserve the
patentability of inventions arising from the Research Program.  If, as soon as
reasonably possible, but no longer than [***] following receipt of an advance
copy of a Party’s proposed publication, the other Party informs such Party that
its proposed publication contains Confidential Information of the other Party,
then such Party will delete such Confidential Information from its proposed
publication.  In addition, if at any time during such [***] period, the other
Party informs such Party that its proposed publication discloses inventions made
by either Party in the course of the Research Program under this Agreement that
have not yet been protected through the filing of a patent application, or the
public disclosure of such proposed publication could be expected to have a
material adverse effect on any Patents or Know-How solely owned or Controlled by
such other Party, then such Party will either (a) delay such proposed
publication, for up to [***] [***] from the date the other Party informed such
Party of its objection to the proposed publication, to permit the timely
preparation and first filing of patent application(s) on the information
involved or (b) remove the identified disclosures prior to publication.

 

Section 7.6            Acknowledgment.  Unless otherwise agreed upon in writing
by the Parties, each Party will acknowledge in any press release, public
presentation or publication regarding a Collaboration Target, Licensed Compound
and/or Product, the other Party’s role in

 

28

--------------------------------------------------------------------------------


 

discovering and developing the Collaboration Target, Licensed Compound or
Product, as applicable, and that such Collaboration Targets, Compounds or
Products are under license from Regulus (including, if requested by Regulus,
Regulus’ stock ticker) and otherwise acknowledge the contributions from the
other Party.

 

ARTICLE 8

 

PATENTS

 

The provisions of this Article 8 (excluding Section 8.1) as they relate to
Regulus Patents that are licensed to Regulus under any Existing Regulus
Agreement are subject in all respects to the terms of such Existing Regulus
Agreement.  In the event of any inconsistency between Regulus’ obligations under
any Existing Regulus Agreement and the rights conferred on Sanofi by this
Article 8 (excluding Section 8.1) with respect to the Regulus Patents that are
subject to such Existing Regulus, the Existing Regulus Agreement shall control,
and the provisions of this Article 8 shall, to the extent inconsistent with the
Existing Regulus Agreement, be of no force or effect.

 

Section 8.1            Ownership of Inventions and Patents.

 

8.1.1       Title to inventions, discoveries, improvements and other technology,
whether or not patentable, conceived, made or reduced to practice in the
performance of the Research Program under this Agreement (collectively, the
“Program Inventions”) and any Patents claiming such Program Inventions (“Program
Patents”), are retained by the Party that is the employer of the inventor(s)
(or, in the case of consultants and (sub)contractors, the Party for which the
consultant or (sub)contractor is providing its services).  Each Party will
ensure that every employee, consultant, and (sub)contractor employed or
contracted by that Party in the performance of the Research Program has a
written obligation to assign all Know-How and Patents conceived, made or reduced
to practice by each such employee, consultant, and (sub)contractor to such
Party.  The Parties agree that the United States federal patent law on
inventorship will determine the inventorship of any Program Invention and the
names of the inventors on any Program Patent filings, whether sole or joint
inventions, which arise in connection with activities conducted pursuant to this
Agreement.  Sanofi will own Program Inventions invented solely by employees,
consultants and/or (sub)contractors of Sanofi (the “Sanofi Inventions”) and any
Patents claiming such Program Inventions (the “Sanofi Program Patents”). 
Regulus will own Program Inventions invented solely by employees, consultants
and/or (sub)contractors of Regulus (the “Regulus Inventions”) and any Patents
claiming such Program Inventions (the “Regulus Program Patents”).  Regulus and
Sanofi will own jointly such Program Inventions invented jointly by employees,
consultants and/or (sub)contractors of Regulus and Sanofi (the “Joint
Inventions”) and any Patents claiming such Program Inventions (the “Joint
Patents”).  Regulus will promptly disclose to Sanofi any such Regulus Invention
or Joint Invention, and Sanofi will promptly disclose to Regulus any Sanofi
Invention or Joint Invention, arising from or made in the performance of the
Research Program and any patent or patent application claiming such Program
Invention.  It is understood that except as otherwise provided in this Agreement
or as the Parties may otherwise agree in writing, neither Party will have any
obligation to account to the other Party for profits, or to obtain any approval
of the other Party to license, assign, mortgage or exploit a Joint Invention by
reason of joint ownership

 

29

--------------------------------------------------------------------------------


 

of any such Joint Invention, and may otherwise undertake all activities a sole
owner might undertake with respect to such inventions without the consent of and
without accounting to the other joint owner, and each Party hereby waives any
right it may have under the laws of any jurisdiction to require such consent or
accounting.

 

8.1.2       CREATE Act.  Notwithstanding anything to the contrary in this
Article 8, neither Party will have the right to make an election under the
Cooperative Research and Technology Enhancement Act of 2004, 35 U.S.C. §
103(c)(2)-(c)(3) (the “CREATE Act”) when exercising its rights under this
Article 8 without the prior written consent of the other Party, which will not
be unreasonably withheld, conditioned or delayed.  With respect to any such
permitted election, the Parties will use reasonable efforts to cooperate and
coordinate their activities with respect to any submissions, filings or other
activities in support thereof.  The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in the CREATE Act.

 

Section 8.2            Filing, Prosecution and Maintenance of Patents.  For
purposes of this Section 8.2, the terms “prosecute,” “prosecuting” and
“prosecution,” when used in reference to any Patent, shall be deemed to include,
without limitation, the control of any interferences, reissue proceedings,
oppositions and reexaminations with respect to such Patent.

 

8.2.1       Product Specific Patents.

 

(a)           Before IND Approval.  On a Collaboration Target-by-Collaboration
Target basis, for Product Specific Patents filed prior to IND Approval for a
Licensed Compound that targets or mimics (as applicable) a particular
Collaboration Target, Regulus will be responsible for the preparation, filing,
prosecution and maintenance of such Product Specific Patents (including Product
Specific Patents that are Joint Patents) directed to such Collaboration Target
or to Licensed Compounds or Products that target or mimic (as applicable) such
Collaboration Target.  Regulus will use Commercially Reasonable Efforts to
prepare, file, prosecute and maintain such Product Specific Patents in at least
the countries listed in APPENDIX 7 (each, a “Listed Country”), at Regulus’
expense; provided, however, that if the applicable patent office in any Listed
Country, other than [***] and [***], requires [***] of patent applications
[***], Sanofi shall reimburse Regulus for costs incurred by Regulus for [***] of
Product Specific Patents [***].  If Sanofi requests in writing that Regulus
prepare, file, prosecute and maintain any Product Specific Patent in any country
that is not a Listed Country (each, a “Sanofi Nominated Country”), Regulus will
use Commercially Reasonable Efforts to prepare, file, prosecute and maintain
such Product Specific Patent in such Sanofi Nominated Country, at Sanofi’s
expense, provided, however, that if Sanofi is not the sole licensee or
sublicensee of Regulus under such Product Specific Patent, Regulus will be
responsible for such expenses and Sanofi will reimburse Regulus for the amount
that is equal to the total of such expenses divided by the number of
licensee(s) or sublicense(s) under such product specific patent (such number to
also include Regulus).

 

(b)           After IND Approval.  On a Collaboration Target-by-Collaboration
Target basis, for Product Specific Patents filed after IND Approval for a
Licensed Compound that targets or mimics (as applicable) a particular
Collaboration Target, Sanofi will be responsible for the preparation, filing,
prosecution and maintenance of such Product Specific

 

30

--------------------------------------------------------------------------------


 

Patents (including Product Specific Patents that are Joint Patents) directed to
such Collaboration Target or to Licensed Compounds or Products that target or
mimic (as applicable) such Collaboration Target, at Sanofi’s expense; provided,
however, that if Sanofi is not the sole licensee or sublicensee of Regulus under
such Product Specific Patent, Regulus will be responsible for such expenses and
Sanofi will reimburse Regulus for the amount that is equal to the total of such
expenses divided by the number of licensee(s) or sublicense(s) under such
product specific patent (such number to also include Regulus).

 

(c)           Disclosure; Cooperation.  The Party responsible for preparing,
filing, prosecuting and maintaining any Product Specific Patent (including any
Product Specific Patent that is a Joint Patent) under Section 8.2.1(a) or
Section 8.2.1(b) above (the “Lead Party”), or its outside counsel, will provide
the other Party with (i) a reasonably detailed monthly update of the filing,
prosecution and maintenance status for such Product Specific Patent and (ii) any
further information reasonably requested by the other Party from time to time
regarding such Product Specific Patent; provided, however, that if such Product
Specific Patent is licensed to Regulus by a Third Party, Regulus will not be
obligated to make disclosure of information regarding such Product Specific
Patent to the extent that such disclosure would constitute a breach of Regulus’
confidentiality obligations to the Third Party licensor.  Regulus will consider
in good faith, and give effect to, all reasonable requests or recommendations of
Sanofi regarding the preparation, filing, prosecution and maintenance of Product
Specific Patents.  Sanofi will consider in good faith all reasonable requests or
recommendations of Regulus regarding the preparation, filing, prosecution and
maintenance of Product Specific Patents.

 

(d)           Election Not to File, Prosecute, or Maintain Product Specific
Patents.  In the event that the Lead Party decides not to pursue or continue the
filing, prosecution or maintenance of any Product Specific Patent in any
country, the Lead Party, or its outside counsel, will provide the other Party
with written notice of such decision at least 60 days in advance of any relevant
filing, prosecution or maintenance deadline, and the other Party will provide
the Lead Party with prompt notice as to whether the other Party desires to
assume responsibility and costs for such filing, prosecution or maintenance of
such Product Specific Patent.  The Lead Party will not knowingly permit any such
Product Specific Patent to be abandoned in any Listed Country (or, in the case
of Regulus, any Sanofi Nominated Country for which Sanofi is bearing the expense
of preparation, filing, prosecution and maintenance of Product Specific
Patents), or elect not to file a new patent application claiming priority to a
patent application within the Product Specific Patents either before such patent
application’s issuance or within the time period required for the filing of an
international (i.e., Patent Cooperation Treaty), regional (including European
Patent Office) or national application, without the other Party’s written
consent or without the other Party otherwise first being given an opportunity to
assume full responsibility (at the other Party’s expense) for the continued
prosecution and maintenance of such Product Specific Patents, or the filing of
such new patent application.  In the event that the other Party assumes
responsibility for the preparation, filing, prosecution or maintenance of any
patent or patent application as set forth above, the other Party will not be
liable to the Lead Party in any way with respect to its handling of, or the
results obtained from, the filing, prosecution, issuance, extension or
maintenance of such application or any resulting patent or any failure by it to
so file, prosecute, extend or maintain.  In the event that Sanofi assumes
responsibility for the preparation, filing, prosecution or maintenance of any
such Product Specific Patent as set forth above, Regulus will assign such
Product Specific Patent to

 

31

--------------------------------------------------------------------------------


 

Sanofi, for no additional consideration, and such Product Specific Patent (if
later granted) will be disregarded for the purposes of calculating the Royalty
Term under Section 6.11.

 

8.2.2       Regulus Core Technology Patents Other Than Joint Patents.  Regulus
(or its Third Party licensors of Regulus Core Technology Patents, as applicable)
will be solely responsible for the preparation, filing, prosecution and
maintenance of Regulus Core Technology Patents (other than Joint Patents that
are Regulus Core Technology Patents), at Regulus’ sole expense.  At Sanofi’s
reasonable request from time to time, Regulus, or its outside counsel, will
promptly provide Sanofi with an update of the filing, prosecution and
maintenance status for each of such Regulus Core Technology Patents, including
without limitation an update of APPENDIX 3.

 

8.2.3       Joint Core Technology Patents.  This Section 8.2.3 will apply only
to: (i) Regulus Core Technology Patents that are Joint Patents (each, a “Joint
Core Technology Patent”); and (ii) any Joint Invention that is not claimed by
any patent application in a country, provided that if a patent application
claiming such Joint Invention were filed in such country, such patent
application would be a Joint Core Technology Patent (such Joint Invention, a
“Joint Core Technology Invention”).

 

(a)           Regulus First Right to File, Prosecute and Maintain.  Regulus will
have the first right to prepare, file, prosecute and maintain any new patent
application claiming a Joint Core Technology Invention, at Regulus’ expense. 
Regulus shall consult with Sanofi as to the preparation, filing, prosecution and
maintenance of Joint Core Technology Patents and draft patent applications
claiming Joint Core Technology Inventions reasonably prior to any deadline or
action with any patent office, shall furnish to Sanofi copies of all relevant
documents reasonably in advance of such consultation, and shall consider in good
faith the reasonable comments and suggestions of Sanofi.  Regulus, or its
outside counsel, will provide Sanofi with an update of the filing, prosecution
and maintenance status for each Joint Core Technology Patent on a periodic
basis, and will provide to Sanofi copies of any papers relating to the filing,
prosecution and maintenance of such Joint Core Technology Patents promptly upon
their being filed or received.

 

(b)           Disclosure; Cooperation.  Regulus or its outside counsel, will
provide Sanofi with (i) a reasonably detailed monthly update of the filing,
prosecution and maintenance status for such Joint Core Technology Patent and
(ii) any further information reasonably requested by Sanofi from time to time
regarding such Joint Core Technology Patent.  Regulus will consider in good
faith all reasonable requests or recommendations of Sanofi regarding the
preparation, filing, prosecution and maintenance of Joint Core Technology
Patents.

 

(c)           Election Not to File, Prosecute, or Maintain Joint Core Technology
Patents.  In the event that Regulus decides not to pursue or continue the
filing, prosecution or maintenance of any Joint Core Technology Patent in any
country, Regulus, or its outside counsel, will provide Sanofi with written
notice of such decision at least 60 days in advance of any relevant filing,
prosecution or maintenance deadline, and Sanofi will provide Regulus with prompt
notice as to whether Sanofi desires to assume responsibility and costs for such
filing, prosecution or maintenance of such Joint Core Technology Patent. 
Regulus will not knowingly permit any such Joint Core Technology Patent to be
abandoned, or elect not to file a

 

32

--------------------------------------------------------------------------------


 

new patent application claiming priority to a patent application within the
Joint Core Technology Patents either before such patent application’s issuance
or within the time period required for the filing of an international (i.e.,
Patent Cooperation Treaty), regional (including European Patent Office) or
national application, without Sanofi’s written consent or without Sanofi
otherwise first being given an opportunity to assume full responsibility (at
Sanofi’s expense) for the continued prosecution and maintenance of such Joint
Core Technology Patent, or the filing of such new patent application.  In the
event that Sanofi assumes responsibility for the preparation, filing,
prosecution or maintenance of any Joint Core Technology Patent as set forth
above, such Joint Core Technology Patent (if later granted) will be disregarded
for the purposes of calculating the Royalty Term under Section 6.7, provided
that Regulus shall retain its joint ownership interest in such Joint Core
Technology Patent.

 

8.2.4       Joint Patents Other Than Joint Core Technology Patents and Product
Specific Patents.  This Section 8.2.4 will apply only to: (i) Joint Patents that
are neither Joint Core Technology Patents nor Product Specific Patents (each, an
“Other Joint Patent”); and (ii) any Joint Invention that is not claimed by any
patent application in a country, provided that if a patent application claiming
such Joint Invention were filed in such country, such patent application would
be neither a Joint Core Technology Patent nor a Product Specific Patent (such
Joint Invention, an “Other Joint Invention”).

 

(a)           Sanofi First Right to File, Prosecute and Maintain.  Sanofi will
have the first right to prepare, file, prosecute and maintain any new patent
application claiming an Other Joint Invention, at Sanofi’s expense.  Sanofi
shall consult with Regulus as to the preparation, filing, prosecution and
maintenance of Other Joint Patents and draft patent applications claiming Other
Joint Inventions reasonably prior to any deadline or action with any patent
office, shall furnish to Regulus copies of all relevant documents reasonably in
advance of such consultation, and shall consider in good faith the reasonable
comments and suggestions of Regulus.  Sanofi, or its outside counsel, will
provide Regulus with an update of the filing, prosecution and maintenance status
for each Other Joint Patent on a periodic basis, and will provide to Regulus
copies of any papers relating to the filing, prosecution and maintenance of such
Other Joint Patents promptly upon their being filed or received.

 

(b)           Election Not to File, Prosecute, or Maintain Other Joint Patents. 
In the event that Sanofi decides not to pursue or continue the filing,
prosecution or maintenance of any Other Joint Patent in any country, Sanofi, or
its outside counsel, will provide Regulus with written notice of such decision
at least 60 days in advance of any relevant filing, prosecution or maintenance
deadline, and Regulus will provide Sanofi with prompt notice as to whether
Regulus desires to assume responsibility and costs for such filing, prosecution
or maintenance of such Other Joint Patent.  Sanofi will not knowingly permit any
such Other Joint Patent to be abandoned, or elect not to file a new patent
application claiming priority to a patent application within the Other Joint
Patents either before such patent application’s issuance or within the time
period required for the filing of an international (i.e., Patent Cooperation
Treaty), regional (including European Patent Office) or national application,
without Regulus’ written consent or without Regulus otherwise first being given
an opportunity to assume full responsibility (at Regulus’ expense) for the
continued prosecution and maintenance of such Other Joint Patent, or the filing
of such new patent application.  In the event that Regulus assumes
responsibility for the preparation, filing, prosecution or maintenance of any
patent or

 

33

--------------------------------------------------------------------------------


 

patent application as set forth above, Regulus will not be liable to Sanofi in
any way with respect to its handling of, or the results obtained from, the
filing, prosecution, issuance, extension or maintenance of such application or
any resulting patent or any failure by it to so file, prosecute, extend or
maintain.

 

8.2.5       Cooperation.  Each Party agrees to cooperate fully in the
preparation, filing, prosecution and maintenance of Patents pursuant to this
Section 8.2.  Such cooperation includes, but is not limited to: (a) executing
all papers and instruments, or requiring its employees or contractors, to
execute such papers and instruments, so as to enable the other Party to exercise
its rights and perform its obligations under this Section 8.2; and (b) promptly
informing the other Party of any matters coming to such Party’s attention that
may affect the preparation, filing, prosecution or maintenance of any such
patent applications.

 

Section 8.3            Patent Term Extension.  Regulus and Sanofi will each
cooperate with one another and will use Commercially Reasonable Efforts in
obtaining patent term restorations and/or extensions (including without
limitation, any pediatric exclusivity extensions as may be available) or
supplemental protection certificates or their equivalents in any country with
respect to patent rights covering those Products licensed by Sanofi hereunder. 
If elections with respect to obtaining such patent term extensions or
supplemental protection are to be made, Sanofi will have the right to make such
election, provided that (i) such election will be made in accordance with
applicable Law so as to maximize the period of marketing exclusivity for the
Product, and (ii) Sanofi may not elect to extend a Regulus Core Technology
Patent (other than a Joint Core Technology Patent) under this Section 8.3
without Regulus’ prior written consent.

 

Section 8.4            Enforcement of Patents

 

8.4.1       Product Specific Patents.

 

(a)           Enforcement by Sanofi.  In the event that Regulus or Sanofi
becomes aware of a suspected infringement of any Product Specific Patent, or any
such Product Specific Patent is challenged in any action or proceeding (other
than any interferences, reissue proceedings, oppositions or reexaminations,
which are addressed above), such Party will notify the other Party promptly, and
following such notification, the Parties will confer and determine an
appropriate course of action in response to such suspected infringement or
action or proceeding.  Sanofi will have the right, but will not be obligated, to
defend any such action or proceeding or bring an infringement action with
respect to such suspected infringement at its own expense, in its own name and
entirely under its own direction and control, or settle any such action,
proceeding or dispute by license (to the extent such sublicense is permitted
under this Agreement).  Regulus will reasonably assist Sanofi in any action or
proceeding being defended or prosecuted if so requested, and will lend its name
to such actions or proceedings if reasonably requested by Sanofi or required by
Applicable Law.  Sanofi will reimburse Regulus for the documented out-of-pocket
costs Regulus reasonably incurs in providing such assistance as specifically
requested in writing by Sanofi.  In the event Regulus is a required party to the
proceeding or action, Regulus will have the right to be represented by its own
counsel (such selection to be subject to Sanofi’s approval, such approval not to
be unreasonably withheld), and Sanofi will reimburse Regulus for the documented
external costs Regulus reasonably incurs that are reasonably related to the
proceeding or action, including attorneys fees, provided that Sanofi

 

34

--------------------------------------------------------------------------------


 

will retain overall responsibility for the prosecution of such action or
proceeding in such event.  In the event that Regulus is not a necessary party to
the proceeding or action, Regulus will have the right to participate and be
represented in any such suit by its own counsel at its own expense, provided
that Sanofi will retain overall responsibility for the prosecution of such
action or proceedings in such event.  Sanofi may not enter any settlement of any
such action or proceeding which restricts the scope, or adversely affects the
enforceability, of a Product Specific Patent, or which could be reasonably
expected to have a material adverse financial impact on Regulus, without
Regulus’ prior written consent, which consent will not be unreasonably withheld,
conditioned or delayed.

 

(b)           Enforcement by Regulus.  If Sanofi elects not to settle, defend or
bring any action for infringement described in Section 8.4.1(a) and so notifies
Regulus, including following any request by Regulus to do so, then Regulus may
defend or bring such action at its own expense, in its own name, provided
however that, Regulus agrees not to so settle, defend or bring any action for
infringement of a Product Specific Patent Right upon Sanofi’s request based on
Sanofi’s good faith reasonable determination, the basis for which will be
provided to Regulus, that it is not in the best interest of the Parties to so
settle, defend or bring such action for infringement.  In the case where Regulus
proceeds to settle, defend or bring an action for such infringement, the
following will apply:  (i) Sanofi will reasonably assist Regulus in any action
or proceeding being defended or prosecuted if so requested, and will lend its
name to such actions or proceedings if requested by Regulus or required by
Applicable Law; (ii) Regulus will reimburse Sanofi for the documented external
costs Sanofi reasonably incurs, including attorneys fees, in providing such
assistance as specifically requested in writing by Regulus; (iii) Sanofi will
have the right to participate and be represented in any such suit by its own
counsel at its own expense, provided that Regulus will retain overall
responsibility for the prosecution of such suit or proceedings in such event;
and (iv) Regulus may not enter any settlement of any action or proceeding
defended or brought by Regulus with respect to a Product Specific Patent, which
restricts the scope, or adversely affects the enforceability, of a Product
Specific Patent, or which could be reasonably expected to have a material
adverse financial impact on Sanofi without Sanofi’s prior written consent, which
consent will not be unreasonably withheld, conditioned or delayed.

 

(c)           Withdrawal.  If either Party brings an action or proceeding under
this Section 8.4.1 and subsequently ceases to pursue or withdraws from such
action or proceeding, it will promptly notify the other Party and the other
Party may substitute itself for the withdrawing Party and pursue such action or
proceeding in accordance with the terms of this Section 8.4.1 (including but not
limited to the proviso in the first sentence of Section 8.4.1(b)).

 

(d)           Damages.  In the event that either Party exercises the rights
conferred above in this Section 8.4.1 and recovers any damages or other sums in
such action, suit or proceeding or in settlement thereof, such damages or other
sums recovered will first be applied to all out-of-pocket costs and expenses
incurred by the Party which initiated such action, suit or proceeding,
including, without limitation, attorneys fees, and second to any out-of-pocket
costs and expenses incurred by the other Party and not previously reimbursed by
the Party which initiated such action, suit or proceeding according to this
Section 8.4.1.  Any remaining amounts will: (i) if recovered by Sanofi, be
divided as follows: (A) as to ordinary damages based on lost sales or profit,
Sanofi will retain such funds and such funds will be treated as Net Sales and

 

35

--------------------------------------------------------------------------------


 

royalties will be payable by Sanofi to Regulus with respect to such Net Sales in
accordance with Section 6.5 of this Agreement and (B) as to special or punitive
damages, Sanofi will receive [***]% of the amount of such special or punitive
damages and Regulus will receive [***]% of the amount of such special or
punitive damages; or (ii) if recovered by Regulus, [***].

 

8.4.2       Regulus Core Technology Patents Other Than Joint Core Technology
Patents.  Regulus will have the sole right to enforce Regulus Core Technology
Patents (other than Joint Core Technology Patents) and to defend Regulus Core
Technology Patents (other than Joint Core Technology Patents) against challenge
in any action or proceeding (other than any interferences, reissue proceedings,
oppositions or reexaminations, which are addressed above).  In the event of
suspected infringement of a Regulus Core Technology Patent (other than a Joint
Core Technology Patent) by a Third Party in a country, wherein (a) the suspected
infringing activity competes with a Product being commercialized by or on behalf
of Sanofi in such country, and (b) no other Patent Controlled by Sanofi (whether
by license under this Agreement or otherwise) is infringed or suspected to be
infringed by the suspected infringing activity, Section [***] to apply to such
Product in such country (with the suspected infringing product [***]), unless
Regulus permits Sanofi to enforce the applicable Regulus Core Technology Patent
against such Third Party.

 

8.4.3       Joint Core Technology Patents.  In the event of suspected
infringement of a Joint Core Technology Patent by a Third Party in a country,
wherein the suspected infringing activity competes with a Product being
commercialized by or on behalf of Sanofi in such country, the Parties’
respective rights and obligations with respect to enforcement of such Joint Core
Technology Patent in such country (including damages or settlement amounts
received as a result thereof) shall be as set forth in Section 8.4.1, mutatis
mutandis.  In the event of any other suspected infringement of a Joint Core
Technology Patent, the Parties’ respective rights and obligations with respect
to enforcement of such Joint Core Technology Patent in such country will be the
reverse of their respective rights and obligations under Section 8.4.1, mutatis
mutandis; provided, however, that after reimbursement of costs, any remaining
damages or other amounts recovered will be allocated [***]% to the Party that
brought and controlled the action, and [***]% to the other Party.

 

8.4.4       Other Joint Patents.  In the event of suspected infringement of an
Other Joint Patent by a Third Party in a country, wherein the suspected
infringing activity competes with a Product being commercialized by or on behalf
of Sanofi in such country, the Parties’ respective rights and obligations with
respect to enforcement of such Other Joint Patent in such country shall be as
set forth in Section 8.4.1, mutatis mutandis.  In the event of any other
suspected infringement of an Other Joint Patent, the Parties shall mutually
agree in good faith on a case-by-case basis on the course of action to be taken
and the allocation of costs and recovered amounts.

 

8.4.5       Cooperation.  The Party not enforcing a particular Patent under any
of the preceding provisions of this Section 8.4 will provide reasonable
assistance to the other Party (at such other Party’s expense), including
providing access to relevant documents and other evidence, making its employees
available at reasonable business hours, and joining the action to the extent
necessary to allow the enforcing Party to initiate or maintain the action.

 

36

--------------------------------------------------------------------------------


 

Section 8.5            Determination of Certain Patent Matters.  The Parties,
acting in good faith and on the advice of their respective internal or external
patent counsel, agree in good faith on: (i) the inventorship of Program
Inventions under Section 8.1.1, consistent with U.S. patent laws; (ii) whether
any particular Regulus Patent is a Regulus Core Technology Patent or a Product
Specific Patent, taking into full consideration the definitions of such terms
set forth in APPENDIX 1 and the Regulus Patents listed in APPENDIX 2 and
APPENDIX 3 hereto; and (iii) whether there exists a Product Specific Patent that
is suspected to be infringed by a suspected infringement under Section 8.4.1. 
If the Parties cannot agree upon any such matter within 30 days of good faith
discussions, the Parties will refer such matter to independent patent counsel,
not engaged by either Party or any of its Affiliates for any matter in the
previous three (3) years and reasonably acceptable to both Parties.  The
determination of the independent patent counsel with respect to such matter will
be binding on the Parties.  The costs and expenses of the independent patent
counsel will be shared equally between the Parties.

 

Section 8.6            Data Exclusivity and Orange Book Listings.  With respect
to data exclusivity periods (such as those periods listed in the FDA’s Orange
Book (including without limitation any available pediatric extensions) or
periods under national implementations of Article 11.1(a)(iii) of Directive
2001/EC/83, or similar periods as may be applicable to a biologic, and all
international equivalents), Sanofi will use Commercially Reasonable Efforts
consistent with its obligations under applicable law (including any applicable
consent order) to seek, maintain and enforce all such data exclusivity periods
available for the Products exclusively licensed by Sanofi hereunder.  With
respect to filings in the FDA Orange Book or other similar filings or listings
as may be applicable (and foreign equivalents) for issued patents for a Product,
upon reasonable request by Sanofi, Regulus will provide reasonable cooperation
to Sanofi in filing and maintaining any such listing and filings.  All listing
and filing decisions will be at the sole discretion of Sanofi; provided, however
that Sanofi will not list Regulus Core Technology Patents in the FDA Orange Book
without Regulus’ prior written consent, such consent not to be unreasonably
withheld or delayed.  In no event will Regulus withhold or delay such consent
where the listing of such Regulus Core Technology Patent is required under
applicable law.

 

Section 8.7            Further Actions.  Each Party will, upon the reasonable
request of the other Party, provide such assistance and execute such documents
as are reasonably necessary for such Party to exercise its rights and/or perform
its obligations pursuant to this Article 8; provided however, that neither Party
will be required to take any action pursuant to Article 8 that such Party
reasonably determines in its sole judgment and discretion conflicts with or
violates any applicable court or government order or decree.

 

Section 8.8            Infringement Claims; Oppositions.  Sanofi and Regulus
will promptly inform the other in writing of any written notice to it of alleged
infringement or misappropriation, based on the research, development, making,
using, importing, exporting or selling of a Licensed Compound or Product, of a
Third Party’s intellectual property rights of which it will become aware.  The
Parties will confer on the handling of such matter.  Regulus will not
acknowledge to a Third Party the validity of any such allegation or admit
liability without the prior written consent of Sanofi, and Sanofi will not
acknowledge to a Third Party the validity of any such allegation or admit
liability without the prior written consent of Regulus.  Sanofi and Regulus will
each keep the other advised of all material developments in the conduct

 

37

--------------------------------------------------------------------------------


 

of any proceedings in defending any claim of such alleged infringement or
misappropriation and will cooperate with the other in the conduct of such
defense.  In no event may either Party settle any such infringement or
misappropriation claim in a manner that would limit the rights of the other
Party or impose any obligation on the other Party, without such other Party’s
prior written consent, such consent not to be unreasonably withheld or delayed. 
Sanofi and Regulus will promptly inform the other in writing of any written
notice to it of actual or threatened opposition related to the Product Specific
Patents.  The Parties will confer on the handling of such matter and such
matters will be handled in accordance with Section 8.2 above.

 

Section 8.9            Records Regarding Regulus Patents.  Each Party will
assign patent counsel representatives who will be responsible for coordinating
activities between the Parties in accordance with this Article 8.  Such
representatives will use commercially reasonable efforts to maintain a report
listing the Regulus Patents that are subject to the license granted to Sanofi
under Section 2.1.  Such report will be used to facilitate the identification
and tracking of the Regulus Patents licensed under this Agreement, but will not,
unless specifically agreed to in a separate written agreement signed by
authorized representatives of both Parties, be considered to be a then-current
complete and binding list of the Regulus Patents licensed under this Agreement.

 

Section 8.10         No Challenge.  As a material inducement for entering into
this Agreement, Sanofi covenants to Regulus that during the term of this
Agreement, solely with respect to claims within the Regulus Patents that are
included in the license granted to Sanofi under Section 2.1, Sanofi, its
Affiliates or sublicensees will not (a) commence or otherwise voluntarily
determine to participate in (other than as may be necessary or reasonably
required to respond to a court request or order or administrative law request or
order) any action or proceeding, challenging or denying the validity of any
claim within an issued patent or patent application within the Regulus Patents,
or (b) direct, support or actively assist any other Person (other than as may be
necessary or reasonably required to respond to a court request or order or
administrative law request or order) in bringing or prosecuting any action or
proceeding challenging or denying the validity of any claim within an issued
patent or patent application within the Regulus Patents.  For purposes of
clarification, any breach of this Section 8.10 will be a material breach of this
Agreement and will be grounds for termination by Regulus of this Agreement under
Section 9.3.

 

Section 8.11         Amendments to Third Party Agreements.  Regulus will not
amend or agree to amend any Existing Regulus Agreement, Future Regulus
Agreement, or New Core Technology Agreement for New Core Technology included in
the Regulus Technology licensed to Sanofi under Section 2.1, in any manner that
would increase Sanofi’s payment obligations or reduce the scope of Sanofi’s
license under Section 2.1, without the prior written consent of Sanofi.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 9

 

TERM AND TERMINATION

 

Section 9.1            Term.  The term of this Agreement (the “Term”) commences
upon the Effective Date and, unless earlier terminated in accordance with the
provisions of this Article 9, will continue until the expiration of all payment
obligations on all Products to Regulus.

 

Section 9.2            Sanofi Right to Terminate.

 

9.2.1       After the expiration of the Research Term, Sanofi may terminate this
Agreement (including its license rights under this Agreement) in full, or on a
Product-by-Product basis, effective upon 30 days prior written notice.  For
purposes of clarification, milestone and royalty payments will be due on
milestones achieved and Products sold during the period between notice of
termination and the effective date of termination.

 

9.2.2       At any time during the Research Term, but following payment by
Sanofi of the technology access fee under Section 6.1, Sanofi will be entitled
to terminate the license granted under Section 2.1 at any time on a
Product-by-Product basis for any safety, efficacy or regulatory viability
issues, including but not limited to the detection in a test population of
adverse experiences associated with the administration of the Product that are
significant, serious or life threatening to the patient or demonstrate
significant toxicological effect(s) of such Product on one or more body tissues
that are not balanced by a countervailing benefit to the patient.  The safety,
efficacy and regulatory viability of a Product will be determined by Sanofi in
view of the risk to benefit relationship of such Product in the relevant patient
population.

 

Section 9.3            Material Breach.

 

(a)           If either Party believes that the other is in material breach of
this Agreement (other than with respect to a breach of Sanofi’s obligations
under Section 5.1, which is governed by Section 9.4), then the non-breaching
Party may deliver notice of such breach to the other Party.  In such notice the
non-breaching Party will identify the actions or conduct that it wishes such
Party to take for an acceptable and prompt cure of such breach (or will
otherwise state its good faith belief that such breach is incurable); provided
that such identified actions or conduct will not be binding upon the other Party
with respect to the actions that it may need to take to cure such breach.  If
the breach is curable, the allegedly breaching Party will have [***] days to
either cure such breach (except to the extent such breach involves the failure
to make a payment when due, which breach must be cured within 30 days following
such notice) or, if a cure cannot be reasonably effected within such 120-day
period, to deliver to the non-breaching Party a plan for curing such breach
which is reasonably sufficient to effect a cure within a reasonable period.  If
the breaching Party fails to (i) cure such breach within the [***]-day (or
30-day, as applicable) period or (ii) use Commercially Reasonable Efforts to
carry out the plan and cure the breach, the non-breaching Party may terminate
this Agreement on a Product-by-Product basis by providing written notice to the
breaching Party.

 

(b)           Notwithstanding the foregoing, if the allegedly breaching Party
disputes in good faith the existence, materiality, or failure to cure of any
such breach which is

 

39

--------------------------------------------------------------------------------


 

not a payment breach, and provides notice to the non-breaching Party (the “Other
Party”) of such dispute within such [***]-day period, the Other Party will not
have the right to terminate this Agreement in accordance with this Section 9.3
unless and until it has been determined in accordance with Section 12.4 that
this Agreement was materially breached by the allegedly breaching Party and that
Party fails to cure such breach within [***] days following such determination. 
It is understood and acknowledged that during the pendency of such a dispute,
all of the terms and conditions of this Agreement will remain in effect and the
Parties will continue to perform all of their respective obligations hereunder.

 

(c)           This Section 9.3 will be subject to and will not limit the
provisions of Section 9.4 and Section 9.5.

 

Section 9.4            Termination by Regulus For Failure of Sanofi to Use
Commercially Reasonable Efforts.

 

9.4.1       Subject to Section 9.4.2 and 9.4.3, at any time after the expiration
of the Research Term, Regulus will have the right to terminate the license
granted under Section 2.1 (and the corresponding exclusivity obligation under
Section 2.3) on a Product-by-Product basis and country-by-country basis, if
Sanofi is in breach of its obligations to use Commercially Reasonable Efforts as
set forth in Section 5.1, provided however, that the Agreement will not so
terminate unless (i) Sanofi is given 30 days prior written notice by Regulus of
Regulus’ intent to terminate, stating the reasons and justification for such
termination and recommending steps which Sanofi should take, and (ii) Sanofi, or
its sublicensee, has not used good faith Commercially Reasonable Efforts during
the [***]-day period following such notice to diligently pursue the Development
and/or Commercialization of at least one Licensed Compound or Product for each
Collaboration Target in the applicable country.  Any such termination will be
limited in force and effect to the country or countries and Products to which
such breach relates.

 

9.4.2       It is understood and acknowledged that if Sanofi (by itself or
through its Affiliates or sublicensees) uses Commercially Reasonable Efforts to
Develop and Commercialize a Product for each Collaboration Target in each and
every Major Market Country, Sanofi will be deemed to be in compliance with its
obligation under Section 5.1 to use Commercially Reasonable Efforts to Develop
and Commercialize a Product for such Collaboration Target with respect to all
countries in the world.

 

9.4.3       If Sanofi disputes in good faith the existence or materiality of an
alleged breach specified in a notice provided by Regulus pursuant to
Section 9.4.1, and provides notice to Regulus of such dispute within the 30 days
following such notice provided by Regulus, Regulus will not have the right to
terminate this Agreement unless and until the existence of such material breach
or failure by Sanofi has been determined in accordance with Section 12.4 and
Sanofi fails to cure such breach within 30 days following such determination. 
It is understood and acknowledged that during the pendency of such a dispute,
all of the terms and conditions of this Agreement will remain in effect and the
Parties will continue to perform all of their respective obligations hereunder.

 

40

--------------------------------------------------------------------------------


 

Section 9.5            Consequences of Termination.

 

9.5.1       Licenses.  Upon termination of this Agreement in its entirety by
either Party pursuant to this Article 9, the licenses granted by Regulus to
Sanofi hereunder will terminate.

 

9.5.2       Return of Information and Materials.  Upon termination of this
Agreement in its entirety by either Party pursuant to this Article 9, the
Parties will return (or destroy, as directed by the other Party) all data,
files, records and other materials containing or comprising the other Party’s
Confidential Information.  Notwithstanding the foregoing, the Parties will be
permitted to retain one copy of such data, files, records, and other materials
for archival purposes, and with respect to Regulus, to practice its rights under
Section 10.1.

 

Section 9.6            Accrued Rights; Surviving Obligations.

 

9.6.1       Accrued Rights.  Termination or expiration of this Agreement for any
reason will be without prejudice to any rights or financial compensation that
will have accrued to the benefit of a Party prior to such termination or
expiration.  Such termination or expiration will not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.

 

9.6.2       Survival.  Articles 7, 9, 10, 11 and 13; and Section 3.6.4,
Section 6.14, Section 6.17, and Section 12.4 of this Agreement will survive
expiration or termination of this Agreement for any reason.  Furthermore,
Regulus hereby grants to Sanofi a worldwide non-exclusive license, with the
right to grant sublicenses under Section 2.2, to Regulus Know-How existing now
or in the future and disclosed to Sanofi during the Term, solely for the further
manufacture and sale of Licensed Compounds and Products after the expiration
(but not the termination) of the Term.

 

Section 9.7            Rights in Bankruptcy.  All rights and licenses granted
under or pursuant to this Agreement by Regulus or Sanofi are, and will otherwise
be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code
(i.e., Title 11 of the U.S. Code) or analogous provisions of Applicable Law
outside the United States, licenses of rights to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code or analogous provisions of
Applicable Law outside the United States.  The Parties agree that each Party, as
licensee of such rights under this Agreement, will retain and may fully exercise
all of its rights and elections under the U.S. Bankruptcy Code or any other
provisions of Applicable Law outside the United States that provide similar
protection for ‘intellectual property.’ The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party under
the U.S. Bankruptcy Code or analogous provisions of Applicable Law outside the
United States, the Party that is not subject to such proceeding will be entitled
to a complete duplicate of (or complete access to, as appropriate) such
intellectual property and all embodiments of such intellectual property, which,
if not already in the non subject Party’s possession, will be promptly delivered
to it upon the non subject Party’s written request therefor.  Any agreements
supplemental hereto will be deemed to be “agreements supplementary to” this
Agreement for purposes of Section 365(n) of the U.S. Bankruptcy Code.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 10

 

REGULUS REVERSION RIGHT

 

Section 10.1         Regulus Reversion Rights.  If (i) Sanofi terminates the
Agreement (in full or on a Product-by-Product basis) under Section 9.2,
(ii) Sanofi makes a substitution under Section 3.6.2, or (iii) Regulus
terminates the Agreement under Section 9.3 or 9.4, Regulus may continue to
Develop and Commercialize any Licensed Compound or Product that is the subject
of such termination or substitution (a “Discontinued Product”).  If Regulus
provides a notice in writing to Sanofi within 90 days of such termination (an
“Election Notice”) that Regulus is exercising its rights under this
Section 10.1, subject to Regulus’ payment obligations in Section 10.2, Sanofi
will, and it hereby does: (x) grant to Regulus a sublicensable, [***] license or
sublicense, as the case may be, to all [***] and [***] by Sanofi as of the date
of the Election Notice solely as they are necessary to make, have made, use,
sell, offer for sale, have sold and import Discontinued Products, (y) transfer
to Regulus, for Regulus’ use with respect to the Development and
Commercialization of the Discontinued Products, [***] and [***] as of the date
of the Election Notice that relate to such Discontinued Products, and (z) [***]
to Regulus [***] with respect to such Discontinued Product (including but not
limited to [***] for Regulus, and [***] Regulus to [***], any [***] with a [***]
related to such Discontinued Product).

 

Section 10.2         Regulus Payment Obligations for Reversion Rights.  If
Regulus provides an Election Notice for any Discontinued Product which has
completed a [***] prior to the applicable termination under this Agreement, then
Regulus shall pay to Sanofi (i) [***] with the provisions of Section 6.6 through
Section 6.17 applying mutatis mutandis.  For purposes of this Agreement,
“Licensing Revenues” will mean any payments that Regulus receives from a Third
Party in consideration of a license to further the Development and
Commercialization of a Discontinued Product, in each case including, but not
limited to, upfront payments, license fees, regulatory or sales milestone
payments, royalties and/or profit sharing payments, but excluding: (i) [***]

 

ARTICLE 11

 

INDEMNIFICATION, INSURANCE AND LIMITATION OF LIABILITY

 

Section 11.1         Indemnification of Regulus.  Sanofi agrees to defend
Regulus, its Affiliates and their respective directors, officers, stockholders,
employees and agents, and their respective successors, heirs and assigns
(collectively, the “Regulus Indemnitees”), and will indemnify and hold harmless
the Regulus Indemnitees, from and against any liabilities, losses, costs,
damages, fees or expenses payable to a Third Party, and reasonable attorneys’
fees and other legal expenses with respect thereto (collectively, “Losses”)
arising out of any claim, action, lawsuit or other proceeding by a Third Party
(collectively, “Third Party Claims”) brought against any Regulus Indemnitee and
resulting from or occurring as a result of: (a) the Development, manufacture,
use, handling, storage, sale or other Commercialization or disposition of any
Licensed Compound or Product in the Territory by Sanofi or its Affiliates,
sublicensees or contractors, (b) any breach by Sanofi of any of its
representations, warranties or covenants pursuant to this Agreement or (c) the
negligence or willful misconduct of Sanofi or any Sanofi Affiliate or
sublicensee in connection with this Agreement; except in any such case to

 

42

--------------------------------------------------------------------------------


 

the extent such Losses result from: (i) the negligence or willful misconduct of
any Regulus Indemnitee, (ii) any breach by Regulus of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement, or (iii) any breach of Applicable Law by any Regulus Indemnitee.

 

Section 11.2         Indemnification of Sanofi.  Regulus agrees to defend
Sanofi, its Affiliates and their respective directors, officers, stockholders,
employees and agents, and their respective successors, heirs and assigns
(collectively, the “Sanofi Indemnitees”), and will indemnify and hold harmless
the Sanofi Indemnitees, from and against any Losses and Third Party Claims
brought against any Sanofi Indemnitee and resulting from or occurring as a
result of: (a) any activities conducted by a Regulus employee, consultant or
(sub)contractor in the performance of the Research Program (unless such
activities were the subject of a dispute between Regulus’ and Sanofi’s
representatives on the JSC that was finally resolved by Sanofi’s Senior
Representative, as reflected in the minutes of JSC proceedings); (b) any breach
by Regulus of any of its representations, warranties or covenants pursuant to
this Agreement or (c) the negligence or willful misconduct of any Regulus
Indemnitee or any (sub)contractor of Sanofi in connection with this Agreement;
except in any such case to the extent such Losses result from: (i) the
negligence or willful misconduct of any Sanofi Indemnitee, (ii) any breach by
Sanofi of any of its representations, warranties, covenants or obligations
pursuant to this Agreement, or (iii) any breach of Applicable Law by any Sanofi
Indemnitee.

 

Section 11.3         Notice of Claim.  All indemnification claims provided for
in Sections 11.1 and 11.2 will be made solely by such Party to this Agreement
(the “Indemnified Party”).  The Indemnified Party will give the indemnifying
Party prompt written notice (an “Indemnification Claim Notice”) of any Losses or
the discovery of any fact upon which the Indemnified Party intends to base a
request for indemnification under Section 11.1 or 11.2, but in no event will the
indemnifying Party be liable for any Losses to the extent such Losses result
from any delay in providing such notice.  Each Indemnification Claim Notice must
contain a description of the claim and the nature and amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time).  The
Indemnified Party will furnish promptly to the indemnifying Party copies of all
papers and official documents received in respect of any Losses and Third Party
Claims.

 

Section 11.4         Defense, Settlement, Cooperation and Expenses.

 

11.4.1     Control of Defense.  At its option, the indemnifying Party may assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party within 30 calendar days after the indemnifying Party’s receipt of an
Indemnification Claim Notice.  The assumption of the defense of a Third Party
Claim by the indemnifying Party will not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify the Indemnified Party in respect
of the Third Party Claim, nor will it constitute a waiver by the indemnifying
Party of any defenses it may assert against the Indemnified Party’s claim for
indemnification.  Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party.  In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party will as soon as is reasonably possible deliver to the indemnifying Party
all original notices and documents (including court papers) received by the

 

43

--------------------------------------------------------------------------------


 

Indemnified Party in connection with the Third Party Claim.  Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Section 11.4.1, the Indemnified Party will be responsible for the legal costs
or expenses subsequently incurred by such Indemnified Party in connection with
the analysis, defense or settlement of the Third Party Claim.

 

11.4.2     Right to Participate in Defense.  Without limiting Section 11.4.1,
any Indemnified Party will be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment will be at the Indemnified
Party’s own cost and expense unless (i) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (ii) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 11.4.1 (in which case the Indemnified Party will control
the defense) or (iii) the interests of the Indemnified Party and the
indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
Applicable Law, ethical rules or equitable principles in which case the
indemnifying Party will be responsible for any such costs and expenses of
counsel for the Indemnified Party.

 

11.4.3     Settlement.  With respect to any Third Party Claims relating solely
to the payment of money damages in connection with a Third Party Claim and that
will not admit liability or violation of Law on the part of the Indemnified
Party or result in the Indemnified Party’s becoming subject to injunctive or
other relief or otherwise adversely affecting the business of the Indemnified
Party in any manner (such as granting a license or admitting the invalidity of a
Patent Controlled by an Indemnified Party), and as to which the indemnifying
Party will have acknowledged in writing the obligation to indemnify the
Indemnified Party hereunder, the indemnifying Party will have the sole right to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss, on such terms as the indemnifying Party, in its sole
discretion, will deem appropriate.  With respect to all other Losses in
connection with Third Party Claims, where the indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 11.4.1, the
indemnifying Party will have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided it obtains
the prior written consent of the Indemnified Party (which consent will not be
unreasonably withheld).  The indemnifying Party will not be liable for any
settlement or other disposition of a Loss by an Indemnified Party that is
reached without the written consent of the indemnifying Party.  Regardless of
whether the indemnifying Party chooses to defend or prosecute any Third Party
Claim, no Indemnified Party will admit any liability with respect to or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party, such consent not to be unreasonably withheld.

 

11.4.4     Cooperation.  Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party will, and will
cause each other Indemnified Party to, cooperate in the defense or prosecution
thereof and will furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith.  Such
cooperation will include access during normal business hours afforded to
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified

 

44

--------------------------------------------------------------------------------


 

Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket costs and expenses in connection therewith.

 

11.4.5     Costs and Expenses.  Except as provided above in this Section 11.4,
the costs and expenses, including attorneys’ fees and expenses, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a Calendar
Quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

 

Section 11.5         Insurance.

 

11.5.1     Regulus’ Insurance Obligations.  Regulus shall maintain, at its cost,
reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement, including but not limited to its
indemnification obligations herein, in such amounts and on such terms as are
customary for prudent practices for biotech companies of similar size and with
similar resources in the pharmaceutical industry for the activities to be
conducted by it under this Agreement taking into account the scope of
development of products, provided, that, at a minimum, Regulus shall maintain,
in force at its sole cost, a general liability insurance policy providing
coverage of at least $[***] per claim and $[***] annual aggregate.  In addition
to the foregoing, in the event that Regulus plans to Commercialize any
Discontinued Product, then Regulus shall increase its insurance coverage
commensurate with the additional liability and other risks associated with
Commercialization activities, and at a minimum provide that the annual aggregate
amount of such coverage is increased to at least $[***] at least thirty (30)
days before Regulus initiates the First Commercial Sale of any Discontinued
Product hereunder.  Regulus shall furnish to Sanofi evidence of any insurance
required under this Section 11.5, upon request.

 

11.5.2     Sanofi’s Insurance Obligations.  Sanofi hereby represents and
warrants to Regulus that it is self-insured against liability and other risks
associated with its activities and obligations under this Agreement in such
amounts and on such terms as are customary for prudent practices for large
companies in the pharmaceutical industry for the activities to be conducted by
Sanofi under this Agreement.  Sanofi shall maintain such self insurance
throughout the term of this Agreement and shall furnish to Regulus evidence of
such self-insurance, upon request.

 

ARTICLE 12

 

REPRESENTATIONS AND WARRANTIES

 

Section 12.1         Representations, Warranties and Covenants.  Each Party
hereby represents and warrants as of both the Effective Date and covenants to
the other Party that:

 

12.1.1     it has the power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder, and that it has taken all
necessary action on its

 

45

--------------------------------------------------------------------------------


 

part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder;

 

12.1.2     this Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;

 

12.1.3     all necessary consents, approvals and authorizations of all
Regulatory Authorities and other parties required to be obtained by such Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained; and

 

12.1.4     the execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (i) do not conflict with or violate any
requirement of Applicable Law or any provision of the certificate of
incorporation, bylaws or any similar instrument of such Party, as applicable, in
any material way, and (ii) do not conflict with, violate, or breach or
constitute a default or require any consent not already obtained under, any
contractual obligation or court or administrative order by which such Party is
bound.

 

Section 12.2         Regulus Representations, Warranties, and Covenants. 
Regulus hereby represents and warrants to Sanofi as of the Effective Date that:

 

12.2.1     Regulus is the owner of, or otherwise has the right to grant all
rights and licenses it purports to grant to Sanofi with respect to the Regulus
Patents under this Agreement for Mir-21 and Licensed Compounds identified by
Regulus on or before the Effective Date that target Mir-21;

 

12.2.2     To the best of its knowledge and belief, Regulus does not require any
additional licenses or other intellectual property rights in order for Regulus
to conduct its obligation under the R&D Plan with respect to Mir-21 and Licensed
Compounds identified by Regulus on or before the Effective Date that target
Mir-21;

 

12.2.3     Regulus has not received any written claim alleging that any of the
Regulus Patents are invalid or unenforceable;

 

12.2.4     Regulus has not received any written claim alleging that any of
Regulus’ activities relating to Mir-21 and Licensed Compounds identified by
Regulus on or before the Effective Date that target Mir-21, or any of Regulus’
activities of the type proposed to be undertaken pursuant to the R&D Plan,
infringe any intellectual property rights of a Third Party;

 

12.2.5     All employees, consultants, or (sub)contractors of Regulus or
Affiliates performing Development activities hereunder on behalf of Regulus are,
and Regulus hereby covenants to Sanofi that they will be, obligated to assign
all right, title and interest in and to any inventions developed by them,
whether or not patentable, to Regulus or Affiliate, respectively, as the sole
owner thereof;

 

46

--------------------------------------------------------------------------------


 

12.2.6     Regulus will, and Regulus hereby covenants to, as appropriate, hire
and maintain sufficient staff and management to support and conduct all the
Research Program hereunder in a timely fashion;

 

12.2.7     If reasonably requested by Sanofi in writing, Regulus will, and
Regulus hereby covenants to, take reasonable, good faith measures and cooperate
with Sanofi to help to facilitate a good faith negotiation between Sanofi and
any Existing Regulus Agreement in the event that Sanofi desires to pursue the
Development or Commercialization of any Licensed Compound or Product and would
require a license directly from any such Third Party;

 

12.2.8     Regulus will not, and Regulus hereby covenants to Sanofi not to,
withhold from Sanofi any material information or correspondence, including to or
from any Regulatory Authority, that would be material and relevant to a
reasonable assessment of the scientific, commercial, safety, and regulatory
liabilities or commercial value of the Licensed Compounds;

 

12.2.9     Regulus will, and Regulus hereby covenants to Sanofi that it will,
perform its activities pursuant to this Agreement in compliance with good
laboratory and clinical practices and cGMP, in each case as applicable under the
laws and regulations of the country and the state and local government wherein
such activities are conducted, and with respect to the care, handling and use in
Development activities hereunder of any non-human animals by or on behalf of
Regulus, will at all times comply (and will ensure compliance by any of its
subcontractors) with all applicable federal, state and local laws, regulations
and ordinances and the guiding principles of the “3R’s”, namely, wherever
reasonably possible, reducing the number of animals used, replacing animals with
non-animal methods and refining the research techniques used for the proper
care, handling and use of animals in pharmaceutical research and development
activities; and

 

12.2.10  The licenses granted to Regulus under the Existing Regulus Agreements
are in full force and effect and Regulus has not received any written notice,
and is not aware, of any breach by any party to the Existing Regulus Agreements.

 

Section 12.3         Sanofi Covenants.  Sanofi hereby covenants to Regulus that
it will perform its activities pursuant to this Agreement in compliance with
good laboratory and clinical practices and cGMP, in each case as applicable
under the laws and regulations of the country and the state and local government
wherein such activities are conducted, and with respect to the care, handling
and use in Development activities hereunder of any non-human animals by or on
behalf of Sanofi, will at all times comply (and will ensure compliance by any of
its subcontractors) with all Applicable Laws and the guiding principles of the
“3R’s”, namely, wherever reasonably possible, reducing the number of animals
used, replacing animals with non-animal methods and refining the research
techniques used for the proper care, handling and use of animals in
pharmaceutical research and development activities.

 

Section 12.4         DISCLAIMER OF WARRANTY.  EXCEPT FOR THE EXPRESS WARRANTIES
SET FORTH IN THIS ARTICLE 12, SANOFI AND REGULUS MAKE NO REPRESENTATIONS AND
GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW,
BY STATUTE OR OTHERWISE, AND SANOFI AND REGULUS EACH SPECIFICALLY DISCLAIM ANY
WARRANTIES, WHETHER

 

47

--------------------------------------------------------------------------------


 

WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO
THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.

 

ARTICLE 13

 

MISCELLANEOUS

 

Section 13.1         Assignment; Sanofi Affiliates.  Except as expressly set
forth in this Agreement, without the prior written consent of the other Party
hereto, neither Party will sell, transfer, assign, delegate, pledge or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that:

 

(a)           either Party may assign this Agreement and its rights and
obligations hereunder without the other Party’s consent in connection with the
transfer or sale of all or substantially all of the business of such Party to
which this Agreement relates to a Third Party, whether by merger, sale of stock,
sale of assets or otherwise, provided that in the event of such a sale or
transfer (whether this Agreement is actually assigned or is assumed by the
acquiring party by operation of law (e.g., in the context of a reverse
triangular merger)), intellectual property rights of the acquiring party in such
sale or transfer (if other than one of the Parties to this Agreement) shall not
be included in the technology licensed hereunder or otherwise subject to this
Agreement;

 

(b)           Sanofi may, without Regulus’ consent, assign this Agreement and
its rights and obligations hereunder to an Affiliate of Sanofi, provided that
such Affiliate agrees to be bound by the terms and conditions of this Agreement
and that no such assignment to an Affiliate will relieve Sanofi of its
obligations hereunder; and

 

(c)           Regulus may assign or transfer its rights under Article 6 (but no
liabilities) to a Third Party in connection with a royalty factoring
transaction.

 

The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties, and the name of a Party appearing herein will be deemed to include the
name of such Party’s successors and permitted assigns to the extent necessary to
carry out the intent of this section.  Any purported assignment or transfer in
violation of this Section 13.1 will be void ab initio and of no force or effect.

 

Section 13.2         Severability.  If any provision of this Agreement is held
to be illegal, invalid or unenforceable by a court of competent jurisdiction,
such adjudication will not affect or impair, in whole or in part, the validity,
enforceability, or legality of any remaining portions of this Agreement.  All
remaining portions will remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

 

Section 13.3         Governing Law; Jurisdiction.  This Agreement will be
governed by and construed and enforced in accordance with the laws of the State
of New York, USA without

 

48

--------------------------------------------------------------------------------


 

reference to any rules of conflicts of laws.  For clarification, any dispute
relating to the scope, validity, enforceability or infringement of any Patents
will be governed by and construed and enforced in accordance with the patent
laws of the applicable jurisdiction.

 

Section 13.4         Dispute Resolution.

 

13.4.1     Resolution by Senior Representatives.  The Parties will seek to
settle amicably any and all disputes, controversies or claims arising out of or
in connection with this Agreement.  Any dispute within the JSC’s decision-making
authority will be finally decided as set forth in APPENDIX 5.  Any dispute
between the Parties which is outside the JSC’s decision-making authority and is
not subject to resolution under Section 6.7.1 or Section 13.4.5 will be promptly
presented to each Party’s respective co-chair of the JSC for resolution, and if
the co-chairs of the JSC are unable to resolve such dispute, such dispute will
then be presented to the Executive VP of R&D of Sanofi and the Executive Vice
President of Regulus (the “Senior Representatives”), or their respective
designees, for resolution.  Such Senior Representatives, or their respective
designees, will meet in-person or by teleconference as soon as reasonably
possible thereafter, and use their good faith efforts to mutually agree upon the
resolution of the dispute, controversy or claim.  Any dispute within the JSC’s
decision-making authority will not be subject to arbitration.

 

13.4.2     Request for Arbitration.  If after negotiating in good faith pursuant
to Section 13.4.1, after good faith discussions undertaken within reasonable
promptness, to reach an amicable agreement within 90 days, then either Party may
upon written notice to the other submit to binding arbitration pursuant to
Section 13.4.3 below.  No statements made by either Party during such
discussions will be used by the other Party or admissible in arbitration or any
other subsequent proceeding for resolving the dispute.

 

13.4.3     Arbitration.

 

(a)           Any dispute, claim or controversy arising from or related in any
way to this Agreement or the interpretation, application, breach, termination or
validity thereof, including any claim of inducement of this Agreement by fraud
or otherwise, not resolved under the provisions of Section 13.4.1 will be
resolved by final and binding arbitration conducted in accordance with the terms
of this Section 13.4.3.  The arbitration will be held in New York, New York, USA
according to Rules of Arbitration of the International Chamber of Commerce
(“ICC”).  The arbitration will be conducted by a panel of three (3) arbitrators
with significant experience in the pharmaceutical industry, unless otherwise
agreed by the Parties, appointed in accordance with applicable ICC rules.  Any
arbitration herewith will be conducted in the English language to the maximum
extent possible.  The arbitrators will render a written decision no later than
six (6) months following the selection of the arbitrators, including a basis for
any damages awarded and a statement of how the damages were calculated.  Any
award will be promptly paid in U.S. dollars free of any tax, deduction or
offset.  Each Party agrees to abide by the award rendered in any arbitration
conducted pursuant to this Section 13.4.3.  With respect to money damages,
nothing contained herein will be construed to permit the arbitrator or any court
or any other forum to award punitive or exemplary damages, except in the case of
breach of Article 7.  By entering into this agreement to arbitrate, the Parties
expressly waive any claim for punitive or exemplary damages, except in the case
of breach of Article 7.  Each Party will pay its legal fees

 

49

--------------------------------------------------------------------------------


 

and costs related to the arbitration (including witness and expert fees). 
Judgment on the award so rendered will be final and may be entered in any court
having jurisdiction thereof.

 

(b)           EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.
EACH PARTY HERETO WAIVES ANY CLAIM FOR ATTORNEYS’ FEES AND COSTS AND PREJUDGMENT
INTEREST FROM THE OTHER.

 

(c)           EXCEPT FOR LOSSES COVERED BY THE INDEMNITIES PROVIDED UNDER
ARTICLE 11, AND ANY BREACH OF THE CONFIDENTIALITY RESTRICTIONS UNDER ARTICLE 7,
EACH PARTY HERETO WAIVES (1) ANY CLAIM TO PUNITIVE, EXEMPLARY OR MULTIPLIED
DAMAGES FROM THE OTHER; AND (2) ANY CLAIM OF CONSEQUENTIAL, INDIRECT OR
INCIDENTAL DAMAGES FROM THE OTHER.

 

13.4.4     Disputes Regarding Material Breach.  If the Parties are in dispute as
to whether one Party is in material breach of this Agreement, then the
arbitrator will first determine if material breach has in fact occurred, and if
so, will grant the defaulting Party the cure period provided pursuant to
Section 9.3 (or 9.2, as applicable).  If the material breach is not cured within
the time period provided pursuant to Section 9.3 (or 9.2, as applicable), the
arbitration will continue and the arbitrator will, as part of the same
arbitration, award actual direct damages to the non-defaulting Party.

 

13.4.5     Certain Matters Subject to Expert Panel.  If, at any time during the
Research Term, the parties disagree whether a Proposed Target under
Section 3.6.1 is Associated with the Target Field, the Parties will submit such
matter to a panel of three (3) experts who are experienced in the field of
biopharmaceuticals (an “Expert Panel”).  All members of the Expert Panel must be
mutually agreed by the Parties in good faith and as promptly as possible and
must be free of any conflicts of interest with respect to either or both
Parties.  The Expert Panel will promptly hold a hearing to review the matter, at
which they will consider briefs submitted by each Party at least 15 days before
the hearing, as well as reasonable presentations that each Party may present. 
The determination of the relevant Expert Panel as to such dispute will be
binding on both Parties.  The Parties will share equally in the costs of the
Expert Panel, and each Party will bear its own costs associated with preparing
for and presenting to the Expert Panel.  The Parties may also elect by mutual
agreement to use an Expert Panel (or other panels of key opinion leaders) for
guidance on other issues that may arise during the Research Term.

 

13.4.6     Court Actions.  Nothing contained in this Agreement shall deny either
Party the right to seek injunctive or other equitable relief from a court of
competent jurisdiction in the context of a bona fide emergency or prospective
irreparable harm, and such an action may be filed and maintained notwithstanding
any ongoing dispute resolution discussions or arbitration proceeding.  In
addition, either Party may bring an action in any court of competent
jurisdiction to resolve disputes pertaining to the validity, construction,
scope, enforceability, infringement or other violations of patents or other
proprietary or intellectual property rights, and no such claim shall be subject
to arbitration pursuant to Section 13.4.3.

 

Section 13.5         Notices.  Except as otherwise provided for in this
Agreement, all notices or other communications that are required or permitted
hereunder will be in the English

 

50

--------------------------------------------------------------------------------


 

Language and in writing and delivered personally with acknowledgement of
receipt, sent by facsimile (and promptly confirmed by personal delivery,
registered or certified mail or overnight courier as provided herein), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

If to Sanofi, to:

 

Sanofi-Aventis

174, avenue de France

75013 Paris, France

Attention: General Counsel

Facsimile No.:  +33 11.4.1 53 77 43 03

 

If to Regulus, to:

 

Regulus Therapeutics Inc.

1896 Rutherford Road

Carlsbad, California 92008

USA

Attention: Executive Vice President

Facsimile: +1 (760) 268-6868

 

With a copy to:

 

Attention: General Counsel

Facsimile: +1 (760) 268-4922

 

With a copy to:

 

Attention: Thomas Coll

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

USA

Facsimile: +1 (858) 550-6420

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a Business Day, (ii) on the
Business Day after dispatch, if sent by nationally-recognized overnight courier,
and (iii) on the third Business Day following the date of mailing, if sent by
mail.  It is understood and agreed that this Section 13.5 is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their duties, in due course, under the terms of this Agreement.

 

Section 13.6         Entire Agreement; Modifications.  This Agreement (including
the attached Appendices and the R&D Plan), together with the Technology Alliance
Agreement and the Stock Purchase Agreement, sets forth and constitutes the
entire agreement and understanding

 

51

--------------------------------------------------------------------------------


 

between the Parties with respect to the subject matter hereof and thereof, and
all prior agreements, understanding, promises and representations, whether
written or oral, with respect thereto are superseded hereby.  Each Party
confirms that it is not relying on any representations or warranties of the
other Party except as specifically set forth herein.  No amendment,
modification, release or discharge will be binding upon the Parties unless in
writing and duly executed by authorized representatives of both Parties.

 

Section 13.7         Headings.  The headings of Articles and Sections of this
Agreement are for ease of reference only and will not affect the meaning or
interpretation of this Agreement in any way.

 

Section 13.8         Relationship of the Parties.  It is expressly agreed that
the Parties will be independent contractors of one another and that the
relationship between the Parties will not constitute a partnership, joint
venture or agency.

 

Section 13.9         Waiver.  Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver will be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition.  Any such
waiver will not be deemed a waiver of any other right or breach hereunder.

 

Section 13.10       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

Section 13.11       No Benefit to Third Parties.  The representations,
warranties, covenants and agreements set forth in this Agreement are for the
sole benefit of the Parties hereto and their successors and permitted assigns,
and they will not be construed as conferring any rights on any other parties.

 

Section 13.12       Further Assurances.  Each Party will duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such assignments, agreements, documents and instruments, as may be necessary
to carry out the provisions and purposes of this Agreement.

 

Section 13.13       Force Majeure.  Neither Party will be charged with any
liability for delay in performance of an obligation under this Agreement to the
extent such delay is due to a cause beyond the reasonable control of the
affected Party, such as war, riots, labor disturbances, fire, explosion,
earthquake, and compliance in good faith with any governmental Law, regulation
or order.  The Party affected will give prompt written notice to the other Party
of any material delay due to such causes.

 

Section 13.14       Interpretation.

 

13.14.1  Each of the Parties acknowledges and agrees that this Agreement has
been diligently reviewed by and negotiated by and between them, that in such
negotiations each of them has been represented by competent counsel and that the
final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties hereto and their
counsel.  Accordingly, in the event an ambiguity or a question of intent or

 

52

--------------------------------------------------------------------------------


 

interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.  This Agreement has been prepared in the English language and the
English language shall control its interpretation.

 

13.14.2  The definitions of the terms herein will apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun will include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” will be deemed to be followed by
the phrase “without limitation”.  The word “will” will be construed to have the
same meaning and effect as the word “will”.  The word “any” will mean “any and
all” unless otherwise clearly indicated by context.

 

13.14.3  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any Applicable Laws herein will be construed
as referring to such Applicable Laws as from time to time enacted, repealed or
amended, (iii) any reference herein to any person will be construed to include
the person’s successors and assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(v) all references herein to Articles, Sections or Appendices, unless otherwise
specifically provided, will be construed to refer to Articles, Sections and
Appendices of this Agreement.

 

13.14.4  References to sections of the Code of Federal Regulations and to the
United States Code will mean the cited sections, as these may be amended from
time to time.

 

[SIGNATURE PAGE FOLLOWS]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

REGULUS THERAPEUTICS INC.:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kleanthis G. Xanthopoulos

 

 

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

SANOFI-AVENTIS:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Philippe GOUPIT

 

 

 

 

 

 

Title:

VP Corporate Licenses

 

 

 

SIGNATURE PAGE -COLLABORATION AND LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

List of Appendices

 

Appendix 1:

Definitions

 

 

Appendix 2:

Product Specific Patents

 

 

Appendix 3:

Regulus Core Technology Patents

 

 

Appendix 4:

Charter of JSC

 

 

Appendix 5:

Existing Regulus Agreements

 

 

Appendix 6:

Collaboration Targets

 

 

Appendix 7:

Listed Countries

 

 

Appendix 7.3A

Regulus Initial Press Release

 

 

Appendix 7.3B

Sanofi Initial Press Release

 

 

Appendix 8:

R&D Plan

 

 

Appendix 9:

Regulus Detailed Allocation of Upfront Payments

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

DEFINITIONS

 

“Additional Indication” has the meaning set forth in Section 6.4.1(c).

 

“Additional Indication Milestone Payment” has the meaning set forth in
Section 6.4.1(c).

 

“Affiliate” means any Person, whether de jure or de facto, which directly or
indirectly through one (1) or more intermediaries controls, is controlled by or
is under common control with another Person.  A Person will be deemed to
“control” another Person if it (a) owns, directly or indirectly, beneficially or
legally, at least 50% of the outstanding voting securities or capital stock (or
such lesser percentage which is the maximum allowed to be owned by a Person in a
particular jurisdiction) of such other Person, or has other comparable ownership
interest with respect to any Person other than a corporation; or (b) has the
power, whether pursuant to contract, ownership of securities or otherwise, to
direct the management and policies of the Person.  Notwithstanding the above,
neither of the Founding Companies of Regulus will be deemed an Affiliate of
Regulus for the purposes of this Agreement under any circumstances.

 

“Agreement” means this Collaboration and License Agreement, together with all
Appendices attached hereto, and the R&D Plan, as the same may be amended or
supplemented from time to time in accordance with the terms of this Agreement.

 

“API” means, with respect to a Product, the bulk active pharmaceutical
ingredient for a Licensed Compound manufactured in accordance with GMP for such
Product.

 

“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including but not
limited to any applicable rules, regulations, guidelines, or other requirements
of the Regulatory Authorities that may be in effect from time to time, but
excluding patent laws.

 

“Approval” means, with respect to any Product in any regulatory jurisdiction,
approval from the applicable Regulatory Authority sufficient for the
manufacture, distribution, use and sale of the Product in such jurisdiction in
accordance with Applicable Laws.  In jurisdictions where the applicable
Regulatory Authority sets the pricing authorizations necessary for a Product,
Approval will not be deemed to have occurred if the final approval to market and
sell the Product is being withheld because Sanofi (or its Affiliates or
sublicensee) and the Regulatory Authority have not yet determined pricing;
provided, however, that the First Commercial Sale in such jurisdiction will be
considered Approval in such jurisdiction.

 

“Associated” has the meaning provided in Section 3.6.

 

“Business Day” means a day on which banking institutions in New York, New York,
United States and Paris, France are both open for business.

 

--------------------------------------------------------------------------------


 

“Calendar Quarter” means the respective periods of three consecutive calendar
months ending on March 31, June 30, September 30 and December 31.

 

“Combination Product” means a Product that includes at least one additional
active ingredient (whether coformulated or copackaged) which is not a Licensed
Compound.

 

“Commercialize”, “Commercializing” and “Commercialization” means activities
directed to manufacturing, obtaining pricing and reimbursement approvals, for,
marketing, promoting, distributing, importing or selling a Product, including,
without limitation, conducting pre-and post-Approval activities, including
studies reasonably required to increase the market potential of the Product and
studies to provide improved formulation and Product delivery.

 

“Collaboration Target” has the meaning set forth in Section 3.6.

 

“Commercially Reasonable Efforts” means, with respect to a Licensed Compound and
Product, the carrying out of discovery, research, Development or
Commercialization activities using the efforts that the applicable Party would
reasonably devote to a compound or product of similar market potential at a
similar stage in development or product life resulting from its own research
efforts, taking into account product profile, the competitive landscape and
other relevant scientific, technical and commercial factors.

 

“Confidential Information” has the meaning set forth in Section 7.1.

 

“Control” means, with respect to any Know-How, Patent or other intellectual
property right, possession by a Party (including its Affiliates) of the right
(whether by ownership, license or otherwise) to grant to the other Party
ownership, a license, sublicense and/or other right to practice under such Know
How, Patent or other intellectual property right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party. 
Notwithstanding anything to the contrary under this Agreement, with respect to
any Third Party acquirer that later becomes an Affiliate of Regulus after the
Effective Date, no intellectual property of such Third Party acquirer will be
included in the licenses granted hereunder by virtue of such Third Party
acquirer becoming an Affiliate of Regulus.

 

“Cover”, “Covered” or “Covering” means, with respect to a Patent, that, but for
rights granted to a Person under such Patent, the practice by such Person of an
invention claimed in such Patent would infringe a Valid Claim included in such
Patent, or in the case of a Patent that is a patent application, would infringe
a Valid Claim in such patent application if it were to issue as a patent.

 

“Development” means non-clinical (such as, but not limited to, IND-enabling
toxicology and production of GMP quality Product) and clinical development
activities reasonably related to the development and submission of information
to a Regulatory Authority, including, without limitation, chemical synthesis,
toxicology, pharmacology, test method development and stability testing,
manufacturing process development, formulation development, delivery system
development, quality assurance and quality control development, manufacturing,
statistical analysis, and clinical studies.  When used as a verb, “Develop”
means to engage in Development.

 

--------------------------------------------------------------------------------


 

“Development Candidate” has the meaning provided in the R&D Plan.

 

“Disclosing Party” has the meaning set forth in Section 7.1.

 

“Discontinued Product” has the meaning set forth in Section 10.1.

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

 

“Election Notice” has the meaning set forth in Section 10.1.

 

“EMEA” means the European Regulatory Authority known as the European Medicines
Agency and any successor agency thereto.

 

“EU” means the European Union, as its membership may be altered from time to
time, and any successor thereto, and which, as of the Effective Date, consists
of Austria, Belgium, Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, The
Netherlands, Poland, Portugal, Slovakia, Slovenia, Spain, Sweden and the United
Kingdom, and that certain portion of Cyprus included in such organization.

 

“Existing Regulus Agreement” means any of the agreements listed on APPENDIX 5.

 

“Existing Sanofi Agreement” means any agreement to which Sanofi is a party as of
the Effective Date under which Sanofi has in-licensed or acquired rights to
Patents from a Third Party.

 

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

 

“Fibrosis” means [***].

 

“First Commercial Sale” means the first sale of a Product by Sanofi, its
Affiliates or a sublicensee to a Third Party in a particular country after
Approval of such Product has been obtained in such country.

 

“Founding Company” means individually, either Isis Pharmaceuticals, Inc. or
Alnylam Pharmaceuticals, Inc.; and collectively, both Isis Pharmaceuticals, Inc.
and Alnylam Pharmaceuticals, Inc.

 

“Founding Company License Agreement” means the Amended and Restated License and
Collaboration Agreement among Regulus and the Founding Companies dated
January 1, 2009, as amended as of the Effective Date.

 

“FTE-Day Rate” means US $[***] per FTE-day, subject to adjustment on an annual
basis as of January 1 of each year beginning in 2011 by a factor which reflects
changes in the Consumer Price Index for San Diego, California as reported as of
January 1 by the U.S.

 

--------------------------------------------------------------------------------


 

Department of Labor’s Bureau of Labor Statistics in each applicable year during
the Research Term when compared to the comparable statistic for January 1 of the
preceding year.  The FTE-Day Rate shall be inclusive of all allocated overhead
costs, administrative expenses and other expenses for the employee(s) providing
services under this Agreement, excluding [***] costs (which Sanofi will either
pay directly or reimburse to Regulus within 30 days of invoice).

 

“Future Regulus Agreement” has the meaning provided in Section 6.7.2.

 

“Future Sanofi Agreement” has the meaning provided in Section 6.7.2.

 

“[***]” means [***].

 

“[***] Agreement” means the License Agreement among [***] and [***] dated [***].

 

“Generic Product(s)” means a Third Party’s product(s) or Third Parties’
product(s) that has the same or substantially the same active pharmaceutical
ingredient as a Product and receives Approval through a regulatory approval
process in which either: (i) the applicant for, or sponsor of such Approval; or
(ii) the Regulatory Authority that granted such Approval, relied, in whole or in
part, upon [***] submitted by, or on behalf of, Sanofi (or its Affiliate or
sublicensee), to any Regulatory Authority, to support the Approval of a Product.

 

“Good Clinical Practice” or “GCP” will mean the then current standards for
clinical trials for pharmaceuticals, as set forth in the United States Code of
Federal Regulations, ICH guidelines and applicable regulations, laws or rules as
promulgated thereunder, as amended from time to time, and such standards of good
clinical practice as are required by the European Union and other organizations
and governmental agencies in countries in which a Licensed Product is intended
to be sold to the extent such standards are not less stringent than United
States GCP.

 

“Good Laboratory Practice” or “GLP” will mean the then current standards for
laboratory activities for pharmaceuticals, as set forth in the FDA’s GLP
regulations and/or ICH guidelines and applicable regulations.

 

“Good Manufacturing Practice(s)” or “GMP” will mean the regulatory requirements
for current good manufacturing practices promulgated in the United States Code
of Federal Regulations including those rules promulgated by the United States
Food and Drug Administration under the U.S. Food, Drug and Cosmetic Act, 21
C.F.R. § 210 et seq., and ICH Guidelines and applicable regulations, as the same
may be amended from time to time.

 

“[***]” means the [***] and [***] Agreement dated [***], between [***] and [***]
as amended.

 

“[***]

 

“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or its foreign
counterparts.

 

“IND Approval” means the acceptance (or deemed acceptance) of the filing of an
IND by the applicable Regulatory Authority.  For purposes of clarity, acceptance
(or deemed

 

--------------------------------------------------------------------------------


 

acceptance) of the filing of the foreign equivalent of an IND by the applicable
Regulatory Authority in such country will be an IND Approval.

 

“IND-Enabling Studies” means the pharmacokinetic and toxicology studies required
to meet the regulations for filing an IND.

 

“Indemnified Party” has the meaning set forth in Section 11.3.

 

“Indemnification Claim Notice” has the meaning set forth in Section 11.3.

 

“Indication” means mean any human or animal disease or condition, or sign or
symptom of a human or animal disease or condition.

 

“Initiation of Phase 1 Trial” means the dosing of the first human subject in a
Phase 1 Trial.

 

“Initiation of Phase 2 Trial” means the dosing of the first human subject in the
first Phase 2 Trial.

 

“Initiation of Phase 3 Trial” means the dosing of the first human subject in a
Phase 3 Trial.  In the case where a Phase 2b/3 Trial precedes any Phase 3 Trial
for a given Product, the first dosing of such Product in a human subject
following the review of interim data and decision to extend the period of such
Phase 2b/3 Trial in order to provide sufficient evidence of safety and efficacy
to be included as a Phase 3 Trial in filings with Regulatory Authorities will be
deemed to be the “start of Phase 3 Trial” for such Product.

 

“In-License Milestones” means, with respect to a particular Third Party
Agreement, all milestone payments that become payable by a Party to the
Licensor(s) under such Third Party Agreement with respect to the applicable
Third Party Patents as a result of the achievement of Development, regulatory
and/or Commercialization events by a Product.  For clarity, “In-License
Milestones” shall not include any upfront payments under Third Party Agreements.

 

“In-License Royalties” means, with respect to a particular Third Party
Agreement, all royalties on sales of Products by Sanofi, its Affiliates and its
sublicensees that become payable by a Party to the Licensor(s) under such Third
Party Agreement with respect to the applicable Third Party Patents.

 

“Integrated Product Plan” or “IPP” has the meaning set forth in Section 5.3.

 

“Intellectual Property Panel” has the meaning set forth in Section 6.7.1.

 

“Joint Invention” has the meaning set forth in Section 8.1.

 

“Joint Patent” means any Patent that claims, and only to the extent that it
claims, a Joint Invention(s).

 

“JSC Charter” has the meaning set forth in Section 3.4.

 

--------------------------------------------------------------------------------


 

“JSC” has the meaning set forth in Section 3.4.

 

“Know-How” means technical information and materials, including without
limitation, technology, software, instrumentation, devices, data, biological
materials, assays, constructs, compounds, inventions, practices, methods,
knowledge, know-how, trade secrets, skill and experience.

 

“Licensed Compound” means either (i) with respect to any Collaboration Target
identified on APPENDIX 6 as approached via a microRNA Antagonist, any microRNA
Antagonist that modulates the expression of such Collaboration Target where its
primary mechanism of action is [***], or (ii) with respect to any Collaboration
Target identified on APPENDIX 6 as approached via a microRNA Mimic, a microRNA
Mimic with a substantially similar base composition as such Collaboration Target
and which is [***] such Collaboration Target; in each case that is identified by
Regulus as of the Effective Date or in the performance of the Research Program. 
For purposes of clarity, so long as Mir-21 remains a Collaboration Target, a
Mir-21 Compound will be a Licensed Compound under this Agreement.

 

“Licensing Revenues” has the meaning set forth in Section 10.2.

 

“Licensor” means, with respect to a particular Third Party Agreement, any Third
Party that is a party to such Third Party Agreement.

 

“Losses” has the meaning set forth in Section 11.1.

 

“Major European Country” means France, Germany, Italy, Spain or the United
Kingdom.

 

“Major Market Country” means Canada, France, Germany, Italy, Japan, Spain, the
United Kingdom, and the United States.

 

“Manufacturing Technology” has the meaning set forth in Section 4.3.

 

“microRNA” means a structurally defined functional RNA molecule usually between
21 and 25 nucleotides in length, which is derived from genetically-encoded
non-coding RNA which is predicted to be processed into a hairpin RNA structure
that is a substrate for the double-stranded RNA-specific ribonuclease Drosha and
subsequently is predicted to serve as a substrate for the enzyme Dicer, a member
of the RNase III enzyme family; including, without limitation, those microRNAs
exemplified in miRBase (http://microrna.sanger.ac.uk/).  To the extent that
[***] for purposes of this Agreement; provided, however, that nothing contained
herein will require any Party hereto to [***].

 

“microRNA Antagonist” means a single-stranded oligonucleotide (or a single
stranded analog thereof) that is designed to interfere with or inhibit a
particular microRNA. For purposes of clarity, the definition of “microRNA
Antagonist” excludes oligonucleotides that function predominantly through the
RNAi mechanism of action or the RNase H mechanism of action.

 

“microRNA Compound” means a compound consisting of (a) a microRNA Antagonist, or
(b) a microRNA Mimic.

 

--------------------------------------------------------------------------------


 

“microRNA Mimic” means a double-stranded or single-stranded oligonucleotide or
analog thereof with a substantially similar base composition as a particular
microRNA and which is designed to mimic the activity of such microRNA.

 

“Mir-21” means the microRNA having (i) miRBase ID: hsa-miR-21; (ii) the miRBase
Accession Number MIMAT0000076, and (iii) the sequence UAGCUUAUCAGACUGAUGUUGA.

 

“Mir-21 Compound” means any microRNA Antagonist that modulates the expression of
Mir-21 whose primary mechanism of action is through [***] to Mir-21 and that is
specifically identified by Regulus as of the Effective Date or in the
performance of the Research Program.

 

“Mir-21 Product” means any pharmaceutical product containing a Mir-21 Compound
(alone or with other active ingredients), in all forms, presentations,
formulations and dosage forms.

 

“NDA” means a New Drug Application filed with the FDA after completion of
clinical trials to obtain marketing approval for the applicable Product in the
United States.

 

“NDA Filing” means the acceptance by the FDA of the filing of an NDA for the
applicable Product, or the acceptance of the foreign equivalent of an NDA by the
applicable Regulatory Authority.

 

“Necessary Patent” has the meaning provided in Section 6.7.1.

 

“Net Sales” means, with respect to a Product, the gross invoice price of all
units of such Products sold by Sanofi, its Affiliates and/or their sublicensees
to any Third Party, less the following items: (a) trade discounts, credits or
allowances, (b) credits or allowances additionally granted upon returns,
rejections or recalls, (c) freight, shipping and insurance charges, (d) taxes,
duties or other governmental tariffs (other than income taxes),
(e) government-mandated rebates, and (f) a reasonable reserve for bad debts. 
“Net Sales” under the following circumstances will mean the fair market value of
such Product: (i) Products which are used by Sanofi, its Affiliates or
sublicensees for any commercial purpose without charge or provision of invoice,
(ii) Products which are sold or disposed of in whole or in part for non cash
consideration, or (iii) Products which are provided to a Third Party by Sanofi,
its Affiliates or sublicensees without charge or provision of invoice and used
by such Third Party except in the cases of Products used to conduct clinical
trials, reasonable amounts of Products used as marketing samples and Product
provided without charge for compassionate or similar uses.

 

Net Sales will not include any transfer between or among Sanofi and any of its
Affiliates or sublicensees for resale.

 

In the event a Product is sold as part of a Combination Product, the Net Sales
from the Combination Product, for the purposes of determining royalty payments,
will be determined by multiplying the Net Sales (as determined without reference
to this paragraph) of the Combination Product, by the fraction, A/(A+B), where A
is the average sale price of the Product when sold separately in finished form
and B is the average sale price of the other therapeutically active
pharmaceutical compound(s) included in the Combination Product when sold
separately in

 

--------------------------------------------------------------------------------


 

finished form, each during the applicable royalty period or, if sales of all
compounds did not occur in such period, then in the most recent royalty
reporting period in which sales of all occurred.  In the event that such average
sale price cannot be determined for both the Product and all other
therapeutically active pharmaceutical compounds included in the Combination
Product, Net Sales for the purposes of determining royalty payments will be
calculated as above, but the average sales price in the above equation will be
replaced by a good faith estimate of the fair market value of the
compound(s) for which no such price exists.

 

“New Core Patents” has the meaning set forth in Section 6.9.

 

“New Core Technology” has the meaning set forth in Section 6.9.

 

“New Core Technology Agreement” has the meaning set forth in Section 6.9.

 

“Objective” means the objective of the R&D Plan set forth in Section 3.1.

 

“Other In-License Payments” means, with respect to a particular Third Party
Agreement, all payments (excluding In-License Royalties and In-License
Milestones) that become payable by a Party to the applicable Licensor(s) under
such Third Party Agreement with respect to the applicable Third Party Patents.

 

“Other Licensor” means any Licensor that is not a Founding Company.

 

“Other Party” has the meaning set forth in Section 9.3.

 

“Party(ies)” has the meaning set forth in the opening paragraph of this
Agreement.

 

“Patents” means (a) patents and patent applications in any country or
jurisdiction, (b) all priority applications, divisionals, continuations, and
continuations-in-part of any of the foregoing, and (c) all patents issuing on
any of the foregoing patent applications, together with all registrations,
reissues, renewals, re-examinations, confirmations, supplementary protection
certificates, and extensions of any of (a), (b) or (c).

 

“Permitted License” means a license granted by Regulus to a Third Party
(i) under the Regulus Core Technology Patents (but not under the Product
Specific Patents) to [***] (or [***] to [***]) solely to conduct Research, or
(ii) under the Regulus Core Technology Patents (but not under the Product
Specific Patents) to enable such Third Party to [***] or [***] microRNA
Compounds, where such Third Party is [***] and is not [***] or [***]

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, business trust, joint venture company, governmental authority,
association or other entity.

 

“Phase 1 Trial” means the initial clinical testing of a Product in humans
(first-in-humans study) with the intention of gaining a preliminary assessment
of the safety of such Product.

 

“Phase 2 Trial” means a human clinical trial of a Product, the principal purpose
of which is a determination of preliminary short-term safety and efficacy in the
target patient

 

--------------------------------------------------------------------------------


 

population, as described in 21 C.F.R. 312.21(b) for the United States, or a
similar clinical study prescribed by the Regulatory Authorities in a foreign
country.

 

“Phase 2b/3 Trial” means a human clinical trial of a Product, the principal
purpose of which is a further determination of efficacy and safety, in the
target population, at the intended clinical dose or doses or range of doses, on
a sufficient number of subjects and for a sufficient period of time to confirm
the optimal manner of use of the Product (dose and dose regimen) prior to
initiation of the pivotal Phase 3 Trials, and which itself provides sufficient
evidence of safety and efficacy to be included as a Phase 3 Trial in filings
with Regulatory Authorities.

 

“Phase 3 Trial” means a human clinical trial of a Product on a sufficient number
of subjects that is designed to establish that a pharmaceutical product is safe
and efficacious for its intended use, and to determine warnings, precautions and
adverse reactions that are associated with such pharmaceutical product in the
dosage range to be prescribed, which trial is intended to support Approval of a
Product, as described in 21 C.F.R. 312.21(c) for the United States, or a similar
clinical study prescribed by the Regulatory Authorities in a foreign country.

 

“Phase 4 Trial” means a human clinical trial for a Product commenced after
receipt of Approval in the country for which such trial is being conducted and
that is conducted within the parameters of the Approval for the Product. 
Phase 4 Trials may include, without limitation, epidemiological studies,
modeling and pharmacoeconomic studies, investigator sponsored clinical trials of
Product and post-marketing surveillance studies.

 

“Product” means any pharmaceutical product containing a Licensed Compound (alone
or with other active ingredients), in all forms, presentations, formulations and
dosage forms.

 

“Product Development Plan” has the meaning set forth in Section 5.3.

 

“Product Field” means (a) the treatment and/or prophylaxis of any Indication and
(b) to the extent that Regulus Controls [***] the applicable Collaboration
Target as [***] for [***] to the corresponding Product in the treatment and/or
prophylaxis of an approved Indication for the Product.

 

“Product Specific Patents” means all Patents (including all claims and the
entire scope of claims therein) Controlled by Regulus or its Affiliates on the
Effective Date and/or at any time thereafter, in each case claiming (a) a
Collaboration Target gene sequence or a portion thereof, (b) the specific
compositions of matter of Licensed Compounds or Products, or (c) methods of
using Licensed Compounds or Products as therapeutics; provided however, that:

 

(1)           unless the Parties otherwise agree in writing, Patents that
include claims that are directed to subject matter and have a scope that is
applicable to microRNA Compounds in general, and not directed solely to [***] or
[***] or to the [***] thereof, will be considered to be [***] Patents; and

 

(2)           unless the Parties otherwise agree in writing, Patents that
include claims that are directed to the identification or isolation of microRNAs
that are not [***], or to the production, composition, or use of [***] that are
not [***] or [***], will be considered to be [***] Patents.

 

--------------------------------------------------------------------------------


 

For clarification, any Regulus Program Patent or any Joint Patent satisfying the
definition above, will be considered a Product Specific Patent.  The Product
Specific Patents as of the Effective Date are listed in APPENDIX 2 attached
hereto.

 

“Program Inventions” has the meaning set forth in Section 8.1.

 

“Program Patents” has the meaning set forth in Section 8.1.

 

“Proposed Target” has the meaning set forth in Section 3.6.1.

 

“R&D Plan” has the meaning set forth in Section 3.2.

 

“Receiving Party” has the meaning set forth in Section 7.1.

 

“Regulatory Authority” means any governmental authority, including without
limitation FDA, EMEA or Koseisho (i.e., the Japanese Ministry of Health, Labour
and Welfare, or any successor agency thereto), that has responsibility for
granting any licenses or approvals or granting pricing and/or reimbursement
approvals necessary for the marketing and sale of a Product in any country.

 

“Regulatory Documentation” means all applications, registrations, licenses,
authorizations and approvals (including all Approvals), all correspondence
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority), all supporting documents and all clinical studies and tests,
including the manufacturing batch records, relating to the Product, and all data
contained in any of the foregoing, including all regulatory drug lists,
advertising and promotion documents, adverse event files and complaint files.

 

“Regulus Confidential Information” means any Confidential Information for which
Regulus is the Disclosing Party.

 

“Regulus Core Technology Patents” means, subject to 6.8.3, Patents Controlled by
Regulus or its Affiliates on the Effective Date and/or at any time thereafter,
in each case that are useful or necessary for the Development and
Commercialization of Licensed Compound and Products.  Regulus Core Technology
Patents will exclude the Product Specific Patents.  A representative list of the
Regulus Core Technology Patents as of the Effective Date is listed in APPENDIX 3
hereto.  For clarification, any Regulus Program Patent or any Joint Patent
satisfying the definition above will be considered a Regulus Core Technology
Patent.

 

“Regulus Database” has the meaning set forth in Section 3.11.

 

“Regulus Inventions” has the meaning set forth in Section 8.1.

 

“Regulus Know-How” means all Know-How Controlled by Regulus or its Affiliates as
of the Effective Date and/or at any time thereafter that is useful for the
Research, discovery, Development, Approval, manufacturing and Commercialization
of microRNA Compounds.

 

--------------------------------------------------------------------------------


 

“Regulus Patents” means the Regulus Core Technology Patents and the Product
Specific Patents (including patents licensed to Regulus under an Existing
Regulus Agreement, or under a Future Regulus Agreement in accordance with
Section 6.7).

 

“Regulus Program Patent” has the meaning set forth in Section 8.1.

 

“Regulus Technology” means collectively, the Regulus Know-How and the Regulus
Patents.

 

“Requested Target” has the meaning set forth in Section 3.6.2.

 

“Research” means pre-clinical research including gene function, gene expression
and target validation research using cells and animals, which may include small
pilot toxicology studies but excludes IND-Enabling Studies, clinical development
and commercialization.

 

“Research Program” has the meaning set forth in Section 3.1.

 

“Research Results” means all data, information, trade secrets, inventions and
Know-How which are discovered, made, reduced to practice, identified or
developed in whole or in part by Regulus in the course of the performance of the
Research Program and Development Program.

 

“Research Term” has the meaning set forth in Section 3.3.1.

 

“Royalty Term” has the meaning set forth in Section 6.11.

 

“Sanofi Confidential Information” means any Confidential Information for which
Sanofi is the Disclosing Party.

 

“Sanofi Indemnitees” has the meaning set forth in Section 11.2.

 

“Sanofi Inventions” has the meaning set forth in Section 8.1.

 

“Sanofi Product Specific Patent” means any Patents (including all claims and the
entire scope of claims therein) Controlled by Sanofi or its Affiliates on the
Effective Date and/or at any time thereafter, in each case claiming (a) the
sequence or a portion thereof corresponding to the Mir-21 or Collaboration
Target gene sequence or a portion thereof, (b) the specific composition of
matter of a Product, (c) methods of using a Licensed Compound or Product as a
therapeutic or (d) methods of using a Licensed Compound as a therapeutic).

 

“Sanofi Program Patents” has the meaning set forth in Section 8.1.

 

“Senior Representatives” has the meaning set forth in Section 13.4.1.

 

“Stock Purchase Agreement” means that certain letter agreement between the
Parties dated as of the Effective Date pursuant to which Sanofi is purchasing
shares of Regulus’ Series B preferred stock.

 

“Target Encumbrances” has the meaning set forth in Section 3.6.1.

 

--------------------------------------------------------------------------------


 

“Target Field” means (a) the treatment and/or prophylaxis of any or all
Indications in Fibrosis [***] and (b) to the extent that Regulus Controls [***]
the applicable Collaboration Target as [***] for [***] to the corresponding
Licensed Compound in the treatment and/or prophylaxis of an Indication in
Fibrosis [***].

 

“Target Product Profile” means, with respect to each Collaboration Target, the
description, as established by the JSC, of the commercially relevant range of
acceptable product performance of a Collaboration Compound against key product
characteristics (including but not limited to efficacy, safety, quality, side
effects, tolerability, route of administration, contraindications and clinical
endpoints), and which shall be used by the Parties to guide and shape the
progression of and development decisions for such Licensed Compound to achieve
IND approval.

 

“Technology Alliance Agreement” means the Non-Exclusive Technology Alliance and
Option Agreement between the Parties dated as of the Effective Date.

 

“Term” has the meaning set forth in Section 9.1.

 

“Territory” means all countries and jurisdictions throughout the world.

 

“Third Party” means any Person other than Regulus or Sanofi or their respective
Affiliates.

 

“Third Party Agreement” means an Existing Regulus Agreement, Future Regulus
Agreement, Existing Sanofi Agreement or Future Sanofi Agreement, as applicable.

 

“Third Party Claims” has the meaning set forth in Section 11.1.

 

“Third Party Patents” means, with respect to a particular Third Party Agreement,
all Necessary Patents that a Party in-licenses or acquires from the
Licensor(s) under such Third Party Agreement.

 

“[***] Patents” means all Patents licensed under the [***] Agreement.

 

“Valid Claim” means a claim of any issued, unexpired patent that has not been
revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

 

“[***]” means [***].

 

“[***] Agreement” means the [***] Agreement by and between the [***],
commissioned by [***], and Regulus dated [***].

 

--------------------------------------------------------------------------------


 

APPENDIX 2

 

PRODUCT-SPECIFIC PATENTS

 

[***]

 

--------------------------------------------------------------------------------


 

APPENDIX 3

 

REGULUS CORE TECHNOLOGY PATENTS

 

[***]

 

--------------------------------------------------------------------------------


 

APPENDIX 4

 

CHARTER OF THE JOINT STEERING COMMITTEE

 

Purpose

 

The Joint Research Committee is established by Regulus and Sanofi to oversee the
Research Program under the Agreement.

 

Responsibilities

 

1.             The JSC will, using the R&D Plan initially agreed to on the
Effective Date, as a basis, continue to develop and refine the R&D Plan, as
needed, and will conduct a comprehensive review of the R&D Plan on at least an
annual basis.

 

2.             The JSC will be responsible for the overall planning and
execution of the Research Program and the approval and oversight of the R&D
Plan.  The JSC will (i) evaluate the data generated by the Parties in the course
of carrying out the R&D Plan, (ii) discuss and resolve any overarching issues or
significant changes in the R&D Plan, (iii) recommend project prioritization
within the R&D Plan, (iv) make project progression decisions and resource
allocation decisions in accordance with the R&D Plan, (v) make revisions to the
R&D Plan as necessary and (vi) consistent with Article 7 of the Agreement,
review and approve all public communications and disclosures, including but not
limited to data presented at external meetings and journals on the joint
Research Results.  Except for amendments to the R&D Plan (as adopted in
accordance with this charter and the Agreement), in no event will the JSC have
the power or authority to amend any provision of the Agreement.

 

3.             The JSC will have the power to delegate its authority and duties
to sub-committees as it deems appropriate.

 

Composition

 

4.             The JSC will initially have six members, and will at all times
have an equal number of members designated by each Party.  Each Party may
replace its appointed JSC representatives at any time upon written notice to the
other Party.  The size and composition of the JSC provided herein may not be
changed without the consent of both Regulus and Sanofi.

 

5.             Each JSC member will have the requisite background, experience
and training to carry out the duties and obligations of the JSC.

 

6.             Each Party will designate one of its representatives as
co-chairperson of the JSC. Each of the co-chairpersons will be responsible, on
an alternating basis with the Sanofi co-chairperson having responsibility with
respect to the initial meeting, for scheduling meetings, preparing and
circulating an agenda in advance of each meeting, and preparing the minutes of
each meeting.

 

1

--------------------------------------------------------------------------------


 

Decisions

 

7.             Each Party’s JSC members will collectively have three votes,
regardless of the number of its JSC members participating in any meeting.  No
votes will be taken unless there is at least one JSC member representing each of
Regulus and Sanofi participating in such meeting.  Each Party may allocate its
three votes among its attending JSC members in any manner, at such Party’s
discretion.  If only one JSC member is attending on behalf of a given Party,
such JSC member may cast all the votes allocated to such Party.  Unless
otherwise specified herein, all actions taken by the JSC as a committee will be
by majority vote.  If the JSC members reach a deadlock on any vote, then the
deadlock will be resolved in accordance with Paragraph 8 below.  Notwithstanding
anything to the contrary, no decision by the JSC will require the other Party
to: (i) breach any written agreement that such other Party may have with a Third
Party (except where such agreement is entered into in breach of any
representation, warranty, covenant or obligation of such Party under to this
Agreement); (ii) perform any activities that are outside the scope of the
Objective; or (iii) violate any Applicable Law or principles of scientific
integrity.

 

8.             If the JSC is unable to decide by a majority vote on any issue
within the scope of its authority and duties, then the JSC will promptly raise
such issue to each Parties co-chairperson on the JSC, and such co-chairs will
have 10 days to mutually agree on how to resolve such issue.  If the co-chairs
are unable to resolve such issue within the 10 day period, then such issue will
be brought to each Party’s Senior Representatives, or their designees.  The
Senior Representatives will have 10 days to mutually agree on how to resolve
such issue.  If the Senior Representatives are unable to resolve such issue
within the 10-day period, then, subject to the express limitations set forth in
the Agreement and in Paragraph 9 below, such issue will be finally resolved by
the Senior Representative of Sanofi, and such resolution will be binding on
Sanofi and Regulus.

 

9.             Notwithstanding anything to the contrary, Sanofi will not have
the final decision with respect to any dispute involving any of the following:
(i) moving the performance of the Research Program [***]; (ii) changing (a) the
R&D Plan to [***] (e.g., [***]), or (b)  the [***] after [***] have begun, all
of which changes in the aggregate would cumulatively increase Regulus’ fully
burdened costs of performing R&D Plan activities for a given Collaboration
Target by more than a total of $[***], unless [***] in costs in excess of $[***]
for such Collaboration Target; and (iii) whether to drop or replace a
Collaboration Target during the first [***] months following the applicable
Request Notice for such Collaboration Target.

 

Operations; Meetings

 

10.           During the Research Term the JSC will initially meet once per
month, unless and until the JSC determines that such meetings should occur once
per Calendar Quarter (in either case, each a “Scheduled Meeting”).  Scheduled
Meetings may be held in person or by audio or video teleconference when
appropriate, but at a minimum, once each year in person (which in-person meeting
will be held on an alternating basis in New York, NY and in Carlsbad, CA).  In
addition, any two members of the JSC may jointly call for an ad hoc meeting of
the JSC by teleconference at any time, by giving the other members of the JSC
advance written notice of at least two

Business Days (each, an “Ad Hoc Meeting”).  An Ad Hoc Meeting may be called to
address any time-sensitive matter.

 

2

--------------------------------------------------------------------------------


 

11.           Meetings of the JSC will be effective only if at least one JSC
representative of each Party is present or participating.  Each Party will be
responsible for all of its own expenses of participating in the JSC meetings. 
The Parties will endeavor to schedule meetings of the JSC with at least 30 days
advance notice.

 

12.           Each Party may bring additional employees to each meeting as
non-voting observers.

 

13.           The co-chair responsible for each meeting (the “Responsible
Chair”) will, in consultation with other members of the JSC, develop and set the
JSC’s agenda for each Scheduled Meeting.  The Responsible Chair will include on
such agenda each item requested within a reasonable time in advance of such
Scheduled Meeting by a JSC member.  The agenda and information concerning the
business to be conducted at each Scheduled Meeting will be communicated in
writing to the members of the JSC within a reasonable time in advance of such
Scheduled Meeting to permit meaningful review.  No agenda is required for an Ad
Hoc Meeting.

 

14.           The Responsible Chair, or such person as the Responsible Chair may
designate, will prepare, and distribute to all JSC members, draft committee
minutes within 2 weeks following each Scheduled Meeting or Ad Hoc Meeting and
such minutes will be finalized by the JSC promptly thereafter.  As part of the
agenda of the first Scheduled Meeting, the JSC members will agree upon a
standard procedure for review and approval of such draft committee minutes by
the JSC.

 

3

--------------------------------------------------------------------------------


 

APPENDIX 5

 

EXISTING REGULUS AGREEMENTS

 

[***]

 

--------------------------------------------------------------------------------


 

APPENDIX 6

 

COLLABORATION TARGETS

 

[***]

 

--------------------------------------------------------------------------------


 

APPENDIX 7

 

LISTED COUNTRIES

 

Patent Country
Code

 

Patent Filing Country or Jurisdiction

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

Appendix 7.3A

 

Regulus Initial Press Release

 

sanofi-aventis and Regulus Therapeutics Form Major Strategic Alliance on
microRNA Therapeutics

 

- Largest microRNA therapeutics alliance to date, valued at potentially over
$750 million including a $25 million upfront, a $10 million future equity
investment subject to mutual agreement on company valuation, and a three-year
option worth $50 million for a broader technology alliance -

 

- Focused on developing microRNA-based medicines toward four targets -

 

- Structured as multi-year collaboration intended to advance several
investigational new drugs into clinical development -

 

Carlsbad, CA., June XX, 2010 — Regulus Therapeutics Inc. and sanofi-aventis
(EURONEXT: SAN and NYSE: SNY) announced today that they have entered into a
global, strategic alliance to discover, develop, and commercialize microRNA
therapeutics.  The alliance represents the largest microRNA partnership formed
to date, valued at potentially over $750 million, and includes a $25 million
upfront fee, a $10 million future equity investment subject to mutual agreement
on company valuation, and annual research support for three years with the
option to extend two additional years.  The alliance will initially focus on the
therapeutic area of fibrosis.  Regulus and sanofi-aventis will collaborate on up
to four microRNA targets, including Regulus’ lead fibrosis program targeting
microRNA-21.  sanofi-aventis also receives an option for a broader technology
alliance that provides Regulus certain rights to participate in development and
commercialization of resulting products.  If exercised, this three-year option
is worth an additional $50 million to Regulus.

 

microRNAs are a new class of small non-coding RNAs that regulate gene expression
by interfering with translation or stability of target messenger RNA
transcripts.  Endogenous microRNAs regulate the expression of over one-third of
all human genes, and the association of microRNA dysfunction with disease
phenotypes has given rise to an entirely new class of pharmaceutically relevant
targets.  In preclinical studies, Regulus has demonstrated that modulating
microRNAs can effectively regulate disease pathways and produce therapeutically
beneficial effects.

 

“This new partnership continues to illustrate sanofi-aventis’ commitment to
develop innovative therapies,” declared Marc Cluzel, M.D., Ph.D, Executive
Vice-President, Research & Development, sanofi-aventis. “microRNAs are believed
to be extremely important in human development and physiology. Together with
Regulus we will develop therapeutics which could potentially open a new paradigm
in the treatment of major diseases and could offer an attractive new therapeutic
approach for patients.”

 

“Regulus is very pleased to form this landmark alliance with sanofi-aventis, a
leading visionary company developing important new medicines,” said Kleanthis
Xanthopoulos, Ph.D., President and Chief Executive Officer of Regulus. “The
significant support from sanofi-aventis

 

--------------------------------------------------------------------------------


 

in this new alliance will strengthen our efforts as we continue to build the
leading microRNA therapeutics company through our commitment to scientific
excellence and advancement of our pipeline of innovative new medicines.  Indeed,
this landmark alliance will significantly extend our capabilities and resources
to lead the discovery and development of microRNA therapeutics.”

 

Alnylam Pharmaceuticals (Nasdaq: ALNY) and Isis Pharmaceuticals (Nasdaq: ISIS)
formed Regulus in 2007, with each company currently owning approximately 50% of
the preferred stock.

 

About the Regulus and sanofi-aventis Collaboration

 

Regulus and sanofi-aventis have entered into a strategic alliance on microRNA
therapeutics.  The alliance is initially focused on the therapeutic area of
fibrosis.  Regulus has granted sanofi-aventis four worldwide, exclusive licenses
to discover, develop, and commercialize microRNA therapeutics, including
Regulus’ leading fibrosis program targeting microRNA-21.  Regulus receives from
sanofi-aventis an upfront fee of $25 million, a future equity investment of $10
million subject to mutual agreement on company valuation, and annual research
funding for three years with the option to extend for two additional one-year
periods. Regulus also could receive preclinical milestones as well as
development and sales milestones for collaboration targets.  In addition,
Regulus is eligible to receive royalties on microRNA therapeutic products
commercialized by sanofi-aventis.  sanofi-aventis will support 100% of the costs
of clinical development and commercialization of each program.  In addition,
Regulus has granted sanofi-aventis an option to enter into a technology alliance
worth up to $50 million that could provide sanofi-aventis with access to
Regulus’ microRNA platform and a limited number of product licenses.  Assuming
exercise of the technology alliance option, Regulus has certain opt-in rights to
participate in the development and commercialization of future sanofi-aventis
clinical microRNA programs.  In addition, Regulus is eligible to receive
milestone payments and royalties on microRNA therapeutic products developed and
commercialized under the technology alliance option.

 

The alliance is valued at potentially over $750 million in consideration of
upfront payments, equity investment, research funding, and potential
preclinical, clinical and commercial milestone payments for multiple products if
all products are successfully commercialized. Regulus will pay approximately $4
million of the initial funding to its licensors, the majority of which will be
to Isis and Alnylam. Isis and Alnylam could also receive additional payments
based on future success-based milestone payments earned during the alliance.

 

About microRNAs

 

The discovery of microRNA in humans is one of the most exciting scientific
breakthroughs in the last decade. microRNAs are small RNA molecules, typically
20 to 25 nucleotides in length that do not encode proteins but instead regulate
gene expression. Nearly 700 microRNAs have been identified in the human genome,
and more than one-third of all human genes are believed to be regulated by
microRNAs. As a single microRNA can regulate entire networks of genes, these new
molecules are considered the master regulators of the genome. microRNAs have
been shown to play an integral role in numerous biological processes

 

--------------------------------------------------------------------------------


 

including the immune response, cell-cycle control, metabolism, viral
replication, stem cell differentiation and human development. Most microRNAs are
conserved across multiple species indicating the evolutionary importance of
these molecules as modulators of critical biological pathways. Indeed, microRNA
expression or function has been shown to be significantly altered in many
disease states, including cancer, heart failure and viral infections. Targeting
microRNAs with anti-miRs, antisense oligonucleotide inhibitors of microRNAs, or
miR-mimics, double-stranded oligonucleotides to replace microRNA function, opens
the possibility of a novel class of therapeutics and a unique approach to
treating disease by modulating entire biological pathways.  To learn more about
microRNAs please visit 
http://www.regulusrx.com/microrna/microrna-explained.php.

 

About Regulus Therapeutics Inc.

 

Regulus Therapeutics is a biopharmaceutical company leading the discovery and
development of innovative new medicines based on microRNAs.  Regulus is
targeting microRNAs as a new class of therapeutics by working with a broad
network of academic collaborators and leveraging oligonucleotide drug discovery
and development expertise from its founding companies Alnylam Pharmaceuticals
(Nasdaq:ALNY) and Isis Pharmaceuticals (Nasdaq:ISIS). Regulus is advancing
microRNA therapeutics towards the clinic in several areas including hepatitis C
infection, cardiovascular disease, fibrosis, oncology, immuno-inflammatory
diseases, and metabolic diseases. Regulus’ intellectual property estate contains
both the fundamental and core patents in the field and includes over 600 patents
and more than 300 pending patent applications pertaining primarily to chemical
modifications of oligonucleotides targeting microRNAs for therapeutic
applications.  In 2008, Regulus entered into a major alliance with
GlaxoSmithKline to discover and develop microRNA therapeutics for
immuno-inflammatory diseases. In 2010, Regulus entered into a new collaboration
with GlaxoSmithKline to develop and commercialize microRNA therapeutics
targeting microRNA-122 for the treatment of Hepatitis C Viral infection. For
more information, visit http://www.regulusrx.com.

 

About sanofi-aventis

 

Sanofi-aventis, a leading global pharmaceutical company, discovers, develops and
distributes therapeutic solutions to improve the lives of everyone. 
Sanofi-aventis is listed in Paris (EURONEXT: SAN) and in New York (NYSE: SNY).
For more information, please visit: www.sanofi-aventis.com.

 

About Alnylam Pharmaceuticals

 

Alnylam is a biopharmaceutical company developing novel therapeutics based on
RNA interference, or RNAi.  The company is applying its therapeutic expertise in
RNAi to address significant medical needs, many of which cannot effectively be
addressed with small molecules or antibodies, the current major classes of
drugs.  Alnylam is leading the translation of RNAi as a new class of innovative
medicines with peer-reviewed research efforts published in the world’s top
scientific journals including Nature, Nature Medicine, and Cell.  The company is
leveraging these capabilities to build a broad pipeline of RNAi therapeutics for
the treatment of a wide range of disease areas, including respiratory syncytial
virus (RSV), liver cancers, TTR-mediated amyloidosis (ATTR),
hypercholesterolemia, and Huntington’s disease.  In addition, Alnylam

 

--------------------------------------------------------------------------------


 

formed Alnylam Biotherapeutics, a division of the company focused on the
development of RNAi technologies for application in manufacturing processes for
biotherapeutic products, including recombinant proteins and monoclonal
antibodies.  The company’s leadership position in fundamental patents,
technology, and know-how relating to RNAi has enabled it to form major alliances
with leading companies including Medtronic, Novartis, Biogen Idec, Roche,
Takeda, Kyowa Hakko Kirin, and Cubist.  Alnylam and Isis are joint owners of
Regulus Therapeutics Inc., a company focused on the discovery, development, and
commercialization of microRNA-based therapeutics.  Founded in 2002, Alnylam
maintains headquarters in Cambridge, Massachusetts.  For more information,
please visit www.alnylam.com.

 

About Isis Pharmaceuticals, Inc.

 

Isis is exploiting its expertise in RNA to discover and develop novel drugs for
its product pipeline and for its partners. The Company has successfully
commercialized the world’s first antisense drug and has 22 drugs in development.
Isis’ drug development programs are focused on treating cardiovascular,
metabolic, and severe neurodegenerative diseases and cancer. Isis’ partners are
developing antisense drugs invented by Isis to treat a wide variety of diseases.
Isis and Alnylam Pharmaceuticals are joint owners of Regulus Therapeutics Inc.,
a company focused on the discovery, development and commercialization of
microRNA therapeutics. Isis also has made significant innovations beyond human
therapeutics resulting in products that other companies, including Abbott, are
commercializing. As an innovator in RNA-based drug discovery and
development, Isis is the owner or exclusive licensee of over 1,600 issued
patents worldwide. Additional information about Isis is available at
www.isispharm.com.

 

Forward-Looking Statements

 

This press release includes forward-looking statements regarding the future
therapeutic and commercial potential of Isis’, Alnylam’s and Regulus’ business
plans, technologies and intellectual property related to microRNA therapeutics
being discovered and developed by Regulus, including statements regarding
expectations around the newly formed alliance between Regulus and
sanofi-aventis, the therapeutic potential of targeting microRNA-21 and the
potential for future payments to Isis and Alnylam under this alliance.  Any
statement describing Isis’, Alnylam’s or Regulus’ goals, expectations, financial
or other projections, intentions or beliefs is a forward-looking statement and
should be considered an at-risk statement.  Such statements are subject to
certain risks and uncertainties, particularly those inherent in the process of
discovering, developing and commercializing drugs that are safe and effective
for use as human therapeutics, and in the endeavor of building a business around
such products.  Such parties’ forward-looking statements also involve
assumptions that, if they never materialize or prove correct, could cause their
results to differ materially from those expressed or implied by such
forward-looking statements.  Although these forward-looking statements reflect
the good faith judgment of the management of each such party, these statements
are based only on facts and factors currently known by Isis, Alnylam or Regulus,
as the case may be.  As a result, you are cautioned not to rely on these
forward-looking statements.  These and other risks concerning Regulus’, Isis’,
and Alnylam’s programs are described in additional detail in each of Isis’ and
Alnylam’s annual report on Form 10-K for the year ended December 31, 2009 and
their most recent quarterly report on Form 10-Q, which are on file with the
SEC.  Copies of these and other documents are available from either Isis or
Alnylam.

 

--------------------------------------------------------------------------------


 

Appendix 7.3B

 

Sanofi Initial Press Release

 

Sanofi-Aventis and Regulus Therapeutics Form Major Strategic Alliance on
microRNA Therapeutics

 

- Collaboration starting with a specific lead in Fibrosis -

 

Paris, France - June XX, 2010 - Sanofi-Aventis (EURONEXT: SAN and NYSE: SNY) and
Regulus Therapeutics Inc announced today that they have entered into a global
strategic alliance to discover, develop, and commercialize microRNA
therapeutics. The alliance will initially focus on the therapeutic area of
fibrosis.

 

MicroRNAs (micro-RiboNucleic Acid) are a new class of small non-coding RNAs that
regulate gene expression by interfering with translation or stability of target
messenger RNA transcripts. Endogenous microRNAs regulate the expression of over
one-third of all human genes. The association of microRNA dysfunction with
disease phenotypes has given rise to an entirely new class of pharmaceutically
relevant targets.

 

Sanofi-aventis and Regulus will collaborate on microRNA drug discovery and
preclinical development for up to four microRNA targets, including the lead
fibrosis program targeting microRNA-21. Sanofi-Aventis also received an option,
which if exercised, provides access to the technology to develop and
commercialize other micro-RNA based therapeutics, beyond the first four targets.

 

“Regulus is very pleased to form this new major alliance with sanofi-aventis, a
leading visionary company developing important new medicines bringing value to
patients,” said Kleanthis G. Xanthopoulos, Ph.D., President and Chief Executive
Officer of Regulus. “The significant support from sanofi-aventis in this new
alliance will strengthen our efforts as we continue to build the leading
micro-RNA therapeutics company based on a commitment to scientific excellence
and advancement of a pipeline of innovative new medicines. Indeed, we are
confident that this new alliance will significantly extend our capabilities and
resources to lead the discovery and development of micro-RNA therapeutics.”

 

“This new partnership continues to illustrate sanofi-aventis’ commitment to
develop innovative therapies”, declared Marc Cluzel, M.D., Ph.D, Executive
Vice-President, Research & Development, sanofi-aventis.

 

“Micro-RNAs are believed to be extremely important in human development and
physiology. Together with Regulus we will develop therapeutics which could
potentially open a new paradigm in the treatment of major diseases and could
offer an attractive new therapeutic approach for patients”.

 

Regulus will receive a $25 million upfront fee and a future $10 million equity
investment subject to mutual agreement on company valuation. The alliance could
be valued at over $750 million

 

--------------------------------------------------------------------------------


 

when taking into account upfront payments, equity investment, research funding,
and potential near-term preclinical, clinical and commercial milestone payments
for multiple products.

 

Regulus was formed in 2007 and is jointly owned by Alnylam Pharmaceuticals
(Nasdaq: ALNY) and Isis Pharmaceuticals (Nasdaq: ISIS).

 

About microRNAs

 

The discovery of microRNA in humans is one of the most exciting scientific
breakthroughs in the last decade. MicroRNAs are small RNA molecules, typically
20 to 25 nucleotides in length, that do not encode proteins but instead regulate
gene expression. Nearly 700 microRNAs have been identified in the human genome,
and more than one-third of all human genes are believed to be regulated by
microRNAs. As a single microRNA can regulate entire networks of genes, these new
molecules are considered the master regulators of the genome. MicroRNAs have
been shown to play an integral role in numerous biological processes including
the immune response, cell-cycle control, metabolism, viral replication, stem
cell differentiation and human development. Most microRNAs are conserved across
multiple species indicating the evolutionary importance of these molecules as
modulators of critical biological pathways. Indeed, microRNA expression or
function has been shown to be significantly altered in many disease states,
including cancer, heart failure and viral infections. Targeting microRNAs with
anti-miRs, antisense oligonucleotide inhibitors of microRNAs, or miR-mimics,
double-stranded oligonucleotides to replace microRNA function, opens the
possibility of a novel class of therapeutics and a unique approach to treating
disease by modulating entire biological pathways. To learn more about microRNAs
please visit http://www.regulusrx.com/microrna/microrna-explained.php

 

About Regulus Therapeutics Inc.

 

Regulus Therapeutics is a biopharmaceutical company leading the discovery and
development of innovative new medicines based on microRNAs. Regulus is targeting
microRNAs as a new class of therapeutics by working with a broad network of
academic collaborators and leveraging oligonucleotide drug discovery and
development expertise from its founding companies Alnylam Pharmaceuticals
(Nasdaq:ALNY) and Isis Pharmaceuticals (Nasdaq:ISIS). Regulus is advancing
microRNA therapeutics towards the clinic in several areas including hepatitis C
infection, cardiovascular disease, fibrosis, oncology, immuno-inflammatory
diseases, and metabolic diseases. Regulus’ intellectual property estate contains
both the fundamental and core patents in the field and includes over 600 patents
and more than 300 pending patent applications pertaining primarily to chemical
modifications of oligonucleotides targeting microRNAs for therapeutic
applications. For more information, visit http://www.regulusrx.com.

 

About sanofi-aventis

 

Sanofi-aventis, a leading global pharmaceutical company, discovers, develops and
distributes therapeutic solutions to improve the lives of everyone.
Sanofi-aventis is listed in Paris (EURONEXT: SAN) and in New York (NYSE: SNY).
For more information, please visit: www.sanofi-aventis.com.

 

--------------------------------------------------------------------------------


 

Forward-Looking Statement

 

This press release contains forward-looking statements as defined in the Private
Securities Litigation Reform Act of 1995, as amended. Forward-looking statements
are statements that are not historical facts. These statements include
projections and estimates and their underlying assumptions, statements regarding
plans, objectives, intentions and expectations with respect to future financial
results, events, operations, services, product development and potential and
statements regarding future performance. Forward-looking statements are
generally identified by the words “expects,” “anticipates,” “believes,”
“intends,” “estimates,” “plans” and similar expressions. Although
sanofi-aventis’ management believes that the expectations reflected in such
forward-looking statements are reasonable, investors are cautioned that
forward-looking information and statements are subject to various risks and
uncertainties, many of which are difficult to predict and generally beyond the
control of sanofi-aventis, that could cause actual results and developments to
differ materially from those expressed in, or implied or projected by, the
forward-looking information and statements. These risks and uncertainties
include among other things, the uncertainties inherent in research and
development, future clinical data and analysis, including post marketing,
decisions by regulatory authorities, such as the FDA or the EMA, regarding
whether and when to approve any drug, device or biological application that may
be filed for any such product candidates as well as their decisions regarding
labelling and other matters that could affect the availability or commercial
potential of such products candidates, the absence of guarantee that the
products candidates if approved will be commercially successful, the future
approval and commercial success of therapeutic alternatives, the Group’s ability
to benefit from external growth opportunities as well as those discussed or
identified in the public filings with the SEC and the AMF made by
sanofi-aventis, including those listed under “Risk Factors” and “Cautionary
Statement Regarding Forward-Looking Statements” in sanofi-aventis’ annual report
on Form 20-F for the year ended December 31, 2009. Other than as required by
applicable law, sanofi-aventis does not undertake any obligation to update or
revise any forward-looking information or statements.

 

--------------------------------------------------------------------------------


 

APPENDIX 9

 

Regulus Detailed Allocation of Upfront Payments

 

[***]

 

--------------------------------------------------------------------------------